EXHIBIT 10.8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number: 03015YAA0

CREDIT AGREEMENT

dated as of May 10, 2010

among

AMERICAN TELECONFERENCING SERVICES, LTD.,
as Borrower,

PREMIERE GLOBAL SERVICES, INC.
and
CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER,
as Guarantors,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A.
and
RBS CITIZENS, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent

BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
and
RBS CITIZENS, NATIONAL ASSOCIATION,
as Joint Lead Arrangers
and
Joint Book Managers

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Article and Section

      Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1        1.01 Defined
Terms 1   1.02 Interpretive Provisions 29   1.03 Accounting Terms and Provisions
29   1.04 Rounding 30   1.05 Exchange Rates; Currency Equivalents 30   1.06
Additional Alternative Currencies 30   1.07 Change of Currency 31   1.08 Times
of Day 32   1.09 Letter of Credit Amounts 32   1.10 Business Days 32     ARTICLE
II COMMITMENTS AND CREDIT EXTENSIONS 32   2.01 Commitments 32   2.02 Borrowings,
Conversions and Continuations 35   2.03 Additional Provisions with respect to
Letters of Credit 37   2.04 Additional Provisions with respect to Swingline
Loans 43   2.05 Repayment of Loans 46   2.06 Prepayments 46   2.07 Termination
or Reduction of Commitments 48   2.08 Interest 49   2.09 Fees 49   2.10
Computation of Interest and Fees; Retroactive Adjustment of Applicable Margin 51
  2.11 Payments Generally; Administrative Agent’s Clawback 51   2.12 Sharing of
Payments By Lenders 53   2.13 Evidence of Debt 54   2.14 Defaulting and Impacted
Lenders 54     ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 56   3.01
Taxes 56   3.02 Illegality 59   3.03 Inability to Determine Rates 60   3.04
Increased Cost; Capital Adequacy 60   3.05 Compensation for Losses 61   3.06
Mitigation Obligations; Replacement of Lenders 62   3.07 Survival 62     ARTICLE
IV GUARANTY 63   4.01 The Guaranty 63   4.02 Obligations Unconditional 63   4.03
Reinstatement 64   4.04 Certain Waivers 64   4.05 Remedies 65   4.06 Rights of
Contribution 65   4.07 Guaranty of Payment; Continuing Guaranty 65     ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 65   5.01 Conditions to Initial Credit
Extensions 65


i

--------------------------------------------------------------------------------




  5.02      Conditions to All Credit Extensions 68     ARTICLE VI
REPRESENTATIONS AND WARRANTIES 69         6.01 Existence, Qualification and
Power 69   6.02 Authorization; No Contravention 69   6.03 Governmental
Authorization; Other Consents 70   6.04 Binding Effect 70   6.05 Financial
Statements 70   6.06 No Material Adverse Effect 71   6.07 Litigation 71   6.08
No Default 71   6.09 Ownership of Property; Liens 71   6.10 Environmental
Compliance 71   6.11 Insurance 71   6.12 Taxes 71   6.13 ERISA Compliance 72  
6.14 Subsidiaries 72   6.15 Margin Regulations; Investment Company Act 73   6.16
Disclosure 73   6.17 Compliance with Laws 73   6.18 Solvency 73   6.19
Subordinated Debt 73   6.20 Intellectual Property; Licenses, Etc 74   6.21
Security Agreement 74   6.22 Pledge Agreement 74     ARTICLE VII AFFIRMATIVE
COVENANTS 75   7.01 Financial Statements 75   7.02 Certificates; Other
Information 76   7.03 Notification 77   7.04 Payment of Obligations 78   7.05
Preservation of Existence, Etc 78   7.06 Maintenance of Properties 78   7.07
Maintenance of Insurance 79   7.08 Compliance with Laws 79   7.09 Books and
Records 79   7.10 Inspection Rights 79   7.11 Use of Proceeds 80   7.12 Joinder
of Subsidiaries as Guarantors 80   7.13 Pledge of Capital Stock 80   7.14 Pledge
of Other Property 81     ARTICLE VIII NEGATIVE COVENANTS 81   8.01 Liens 81  
8.02 Investments 83   8.03 Indebtedness 83   8.04 Mergers and Dissolutions 84  
8.05 Dispositions 85   8.06 Restricted Payments 85   8.07 Change in Nature of
Business 86   8.08 Change in Fiscal Year 86   8.09 Transactions with Affiliates
86


ii

--------------------------------------------------------------------------------




      8.10    Prepayment of other Funded Debt 86       8.11 No Further Negative
Pledges 87   8.12 Financial Covenants 87     ARTICLE IX EVENTS OF DEFAULT AND
REMEDIES 87   9.01 Events of Default 87   9.02 Remedies Upon Event of Default 89
  9.03 Application of Funds 90     ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL
AGENT 91   10.01      Appointment and Authorization of Administrative Agent and
Collateral Agent 91   10.02 Rights as a Lender 91   10.03 Exculpatory Provisions
92   10.04 Reliance by Administrative Agent 92   10.05 Delegation of Duties 93  
10.06 Resignation of the Administrative Agent 93   10.07 Non-Reliance on
Administrative Agent and Other Lenders 94   10.08 No Other Duties 94   10.09
Administrative Agent May File Proofs of Claim 94   10.10 Collateral and Guaranty
Matters 95     ARTICLE XI MISCELLANEOUS 96   11.01 Amendments, Etc 96   11.02
Notices; Effectiveness; Electronic Communication 98   11.03 No Waiver;
Cumulative Remedies; Enforcement 100   11.04 Expenses; Indemnity; Damage Waiver
101   11.05 Payments Set Aside 102   11.06 Successors and Assigns 103   11.07
Treatment of Certain Information; Confidentiality 107   11.08 Right of Setoff
107   11.09 Interest Rate Limitation 108   11.10 Counterparts; Integration;
Effectiveness 108   11.11 Survival of Representations and Warranties 108   11.12
Severability 109   11.13 Replacement of Lenders 109   11.14 Governing Law;
Jurisdiction; Etc 110   11.15 Waiver of Jury Trial 111   11.16 No Advisory or
Fiduciary Responsibility 111   11.17 Electronic Execution of Assignments and
Certain Other Documents 111   11.18 USA PATRIOT Act 112   11.19 Judgment
Currency 112


iii

--------------------------------------------------------------------------------




SCHEDULES   Schedule 1.01-1 Mandatory Cost Rate Schedule 1.01-2 Restructuring
Charges Schedule 2.01 Lenders and Commitments Schedule 2.03 Existing Letters of
Credit Schedule 6.05 Contingent Liabilities Schedule 6.14 Subsidiaries Schedule
8.01 Existing Liens Schedule 8.02(b) Existing Investments Schedule 8.02(j)
Designated Officers Schedule 8.03 Existing Indebtedness Schedule 8.05 Permitted
Dispositions Schedule 11.02 Notice Addresses   EXHIBITS   Exhibit 2.01(e) Form
of Lender Joinder Agreement Exhibit 2.02 Form of Loan Notice Exhibit 2.13-1 Form
of Revolving Note Exhibit 2.13-2 Form of Swingline Note Exhibit 2.13-3 Form of
Term Loan Note Exhibit 7.02(a) Form of Compliance Certificate Exhibit 7.12 Form
of Guarantor Joinder Agreement Exhibit 11.06 Form of Assignment and Assumption


iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT

     This CREDIT AGREEMENT (the “Credit Agreement”) is entered into as of May
10, 2010, among AMERICAN TELECONFERENCING SERVICES, LTD., a Missouri corporation
(the “Borrower”), PREMIERE GLOBAL SERVICES, INC., a Georgia corporation (the
“Parent”) and the other Guarantors identified herein, the Lenders party hereto,
and BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, L/C Issuer
and Swingline Lender.

     WHEREAS, a $300 million revolving credit facility was established in favor
of the Parent pursuant to the terms of that credit agreement dated as of June
30, 2004 (as amended and modified through the Closing Date, the “Existing Credit
Agreement”) among the Parent, as borrower, certain Subsidiaries of the Parent,
as guarantors, the lenders party thereto and Bank of America, N.A., as
administrative agent and collateral agent for the lenders thereunder;

     WHEREAS, the Parent has requested that the obligations under the Existing
Credit Agreement be paid in full and the commitments thereunder terminated
(other than those obligations that pursuant to their express terms survive
payment of the obligations and termination of the commitments under the Existing
Credit Agreement and related documents), and that a new credit facility be
established in favor of the Borrower and be guaranteed by the Parent and certain
of its Subsidiaries;

     WHEREAS, the Lenders have agreed to provide the requested revolving credit
and term loan facilities on the terms and conditions provided herein;

     NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms.

     As used in this Credit Agreement, the following terms have the meanings
provided below:

     “Acquisition” means the purchase or acquisition by any Person of (a) more
than fifty percent (50%) of the Capital Stock with ordinary voting power of
another Person or (b) all or any substantial portion of the property (other than
Capital Stock) of another Person, whether or not involving a merger or
consolidation with such Person.

     “Adequate Assurance” means,

>      (a) with respect to L/C Obligations, such assurance as the L/C Issuer may
> reasonably require, in their discretion, and
> 
>      (b) with respect to Swingline Loans, such assurance as the Swingline
> Lender may reasonably require, in its discretion,

--------------------------------------------------------------------------------




in each case, that such Defaulting Lender or Impacted Lender will be capable of
funding its portion of Revolving Obligations and participation interests therein
and otherwise honoring its existing and future obligations hereunder and under
the other Credit Documents, including the posting of cash collateral or letters
of credit, in each case in form and substance and pursuant to arrangements
satisfactory to the L/C Issuer or the Swingline Lender, as appropriate, in their
reasonable discretion.

     “Administrative Agent” means Bank of America in its capacity as
administrative agent for the Lenders under any of the Credit Documents, or any
successor administrative agent.

     “Administrative Agent’s Fee Letter” means that certain letter agreement
dated as of March 22, 2010 by and among the Borrower, BAS and Bank of America,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

     “Administrative Questionnaire” means an administrative questionnaire for
the Lenders in a form supplied by the Administrative Agent.

     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

     “Agent Parties” has the meaning provided in Section 11.02(e).

     “Aggregate Commitments” means the Aggregate Revolving Commitments and the
Term Loan Commitments of all the Lenders.

     “Aggregate Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the amount of such Lender’s respective Revolving Commitment and Term
Loan Commitment and the denominator of which is the Aggregate Commitments.

     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders.

     “Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).

     “Alternative Arrangements” has the meaning specified in Section 2.03(g).

     “Alternative Currency” means each of Australian Dollars, Canadian Dollars,
Euro, British Pounds Sterling, Japanese Yen and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

     “Alternative Currency Sublimit” has the meaning provided in Section
2.01(a).

     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate

2

--------------------------------------------------------------------------------




(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

     “Applicable Percentage” means the following percentages per annum, based on
the Consolidated Leverage Ratio determined as of the last day of the immediately
preceding fiscal quarter:

--------------------------------------------------------------------------------

    Revolving Loans, Term Loan A and       Letters of Credit  

--------------------------------------------------------------------------------

Pricing Consolidated Leverage Ratio Eurocurrency Rate Loans Base Rate Commitment
Level   and Letters of Credit Loans Fee

--------------------------------------------------------------------------------

1 Less than 1.0 to 1.0 2.00% 1.00% 0.25%           2 Less than 1.5 to 1.0 but
greater than or equal to 1.0 to 1.0 2.25% 1.25% 0.30%           3 Less than 2.0
to 1.0 but greater than or equal to 1.5 to 1.0 2.50% 1.50% 0.35%           4
Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0 2.75% 1.75% 0.40%  
        5 Greater than or equal to 2.5 to 1.0 3.00% 2.00% 0.45%

     Any increase or decrease in the Applicable Percentage resulting from a
change in the Consolidated Leverage Ratio shall become effective not later than
the date five (5) Business Days immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance therewith, then Pricing Level 5 shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until the date not later than five (5) Business Days immediately
following delivery thereof. The Applicable Percentage in effect from the Closing
Date through the date for delivery of the Compliance Certificate for the fiscal
quarter ending June 30, 2010 shall be determined based upon Pricing Level 4.
Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “Assignee Group” means two (2) or more Eligible Assignees that are
Affiliates of one another or two (2) or more Approved Funds managed by the same
investment advisor.

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.

     “Attributable Principal Amount” means (a) in the case of capital leases,
the amount of capital lease obligations determined in accordance with GAAP, (b)
in the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding

3

--------------------------------------------------------------------------------




principal amount of such financing, after taking into account reserve amounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment and (d) in the case of Sale and Leaseback Transactions,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease.

     “Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).

     “Australian Dollars” or “AUD $”means the lawful currency of Australia.

     “Bank of America” means Bank of America, N.A., together with its
successors.

     “BAS” means Banc of America Securities LLC, together with its successors.

     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b)
the Prime Rate and (c) except during a Eurocurrency Unavailability Period, the
Daily Floating Eurodollar Rate plus one and one-half percent (1.50%).

     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.

     “Borrower” has the meaning provided in the recitals hereto, together with
its successors and permitted assigns.

     “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the
same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period, or (b) a borrowing of Swingline Loans, as
appropriate.

     “British Pounds Sterling” and “£” mean the lawful currency of the United
Kingdom.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank Eurocurrency market;

     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Credit Agreement in respect
of any such Eurocurrency Rate Loan, means a TARGET Day;

     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

4

--------------------------------------------------------------------------------




     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Credit Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

     “Canadian Dollars” means the lawful currency of Canada.

     “Capital Stock” means (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

     “Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Collateral Agent and the L/C Issuer.

     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve months from the
date of acquisition, (b) Dollar-denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500 million or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(each an “Approved Bank”), in each case with maturities of not more than two
hundred seventy (270) days from the date of acquisition, (c) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500 million for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least one hundred percent (100%) of the amount of the repurchase
obligations and (e) Investments (classified in accordance with GAAP as current
assets) in money market investment programs registered under the Investment
Company Act of 1940, as amended, that are administered by reputable financial
institutions having capital of at least $500 million and the portfolios of which
are limited to Investments of the character described in the foregoing
subclauses hereof.

     “Change in Law” means the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

5

--------------------------------------------------------------------------------




     “Change of Control” means, with respect to any Person, an event or series
of events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

     (c) the Parent fails to own and control one hundred percent (100%) of the
Capital Stock of the Borrower.

     “Closing Date” means the date hereof.

     “Collateral” means the collateral identified in, and at any time covered
by, the Collateral Documents.

     “Collateral Agent” means Bank of America in its capacity as collateral
agent for the Lenders under any of the Collateral Documents, or any successor
collateral agent.

     “Collateral Documents” means the Security Agreement, the Pledge Agreement
and any other documents executed and delivered by a Credit Party in connection
with the attachment and perfection of security interests granted to secure the
Obligations.

     “Commitment Fee” has the meaning provided in Section 2.09(a).

     “Commitments” means the Revolving Commitments, the L/C Commitment, the
Swingline Commitment and the Term Loan Commitments.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

6

--------------------------------------------------------------------------------




     “Confidential Information” has the meaning provided in Section 11.07.

     “Consolidated Capital Expenditures” means, for any period for the
Consolidated Group, without duplication, all expenditures (whether paid in cash
or other consideration) during such period that, in accordance with GAAP, are or
should be included in additions to property, plant and equipment or similar
items reflected in the consolidated statement of cash flows for such period;
provided, that Consolidated Capital Expenditures shall not include, for purposes
hereof, (a) expenditures in connection with any Acquisition permitted hereunder
or (b) expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.

     “Consolidated EBITDA” means, for any period for the Consolidated Group, the
sum of (a) Consolidated Net Income, plus (b) to the extent deducted in
determining net income, (i) Consolidated Interest Expense, (ii) taxes, (iii)
depreciation and amortization, (iv) non-cash charges for non-cash equity
compensation unless and until payment thereof is made in cash (with an
adjustment being made to reduce Consolidated EBITDA in the case of any such cash
payments), (v) non-cash charges for impairment of assets under Financial
Accounting Standards 142 and 144, (vi) deferred financing costs relating to the
Existing Credit Agreement and the refinancing thereof, (vii) actual cash and
non-cash restructuring charges taken in the fiscal year ended December 31, 2009
and actual non-cash restructuring charges taken in fiscal periods ending after
December 31, 2009, and (viii) restructuring expenses set forth on Schedule
1.01-2 hereof or as otherwise acceptable to the Administrative Agent and the
Required Lenders in their discretion, in each case on a consolidated basis
determined in accordance with GAAP. For purposes herein, Consolidated EBITDA
shall be calculated on a Pro Forma Basis.

     “Consolidated EBITDAR” means, for any period for the Consolidated Group,
the sum of (a) Consolidated EBITDA, plus (b) rent and lease expense, in each
case determined on a consolidated basis in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

     “Consolidated Fixed Charge Coverage Ratio” means, as of the last day of
each fiscal quarter for the period of four consecutive fiscal quarters ending on
such day, the ratio of (a) on such day, Consolidated EBITDAR minus Consolidated
Capital Expenditures minus cash taxes to (b) Consolidated Fixed Charges.

     “Consolidated Fixed Charges” means, for any period for the Consolidated
Group, the sum of (a) the cash portion of Consolidated Interest Expense, plus
(b) rent and lease expense, plus (c) scheduled principal payments made on
Consolidated Funded Debt, in each case on a consolidated basis determined in
accordance with GAAP. Except as otherwise expressly provided, the applicable
period shall be the four consecutive fiscal quarters ending as of the date of
determination.

     “Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

     “Consolidated Group” means the Parent and its consolidated subsidiaries, as
determined in accordance with GAAP.

     “Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense on a consolidated basis determined in accordance
with GAAP, but including, in any event, the interest component under Capital
Leases and the implied interest component under Securitization

7

--------------------------------------------------------------------------------




Transactions. Except as expressly provided otherwise, the applicable period
shall be the four consecutive fiscal quarters ending as of the date of
determination.

     “Consolidated Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Funded Debt on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.

     “Consolidated Net Income” means, for any period for the Consolidated Group,
net income (or loss) determined on a consolidated basis in accordance with GAAP,
but excluding for purposes of determining the Consolidated Leverage Ratio and
the Consolidated Fixed Charge Coverage Ratio, any extraordinary gains or losses
and related tax effects thereon. Except as otherwise expressly provided, the
applicable period shall be the four consecutive fiscal quarters ending as of the
date of determination.

     “Consolidated Tangible Assets” means, for the Consolidated Group at any
date of determination thereof, (a) Consolidated Total Assets on that date, minus
(b) all assets as are properly classified as intangible assets in accordance
with GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks, patents, unamortized deferred charges, unamortized debt discount,
capitalized research and development costs and intercompany transactions that
eliminate under GAAP.

     “Consolidated Total Assets” means, for the Consolidated Group as of any
date, the assets and properties of such Person and its Subsidiaries as of such
date determined on a consolidated basis in accordance with GAAP.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

     “Credit Agreement” has the meaning provided in the recitals hereto, as the
same may be amended, amended and restated, supplemented, extended or otherwise
modified from time to time.

     “Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, each Fee Letter, the Issuer Documents, each Lender Joinder Agreement
(if any) and each Guarantor Joinder Agreement (if any).

     “Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.

     “Credit Parties” means, collectively, the Borrower and the Guarantors.

     “Daily Floating Eurodollar Rate” means, for any day, a fluctuating rate per
annum equal to (a) the BBA LIBOR at approximately 11:00 a.m., London time,
determined two (2) Business Days prior to such day for Dollar deposits being
delivered in the London interbank market for a term of one (1) month

8

--------------------------------------------------------------------------------




commencing that day or (b) if such rate is not available at such time for any
reason, then the Daily Floating Eurodollar Rate shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one (1) month would be offered by Bank of America’s London Branch
to major banks in the London interbank Eurodollar market at their request at the
date and time of determination. Notwithstanding the foregoing, the Daily
Floating Eurodollar Rate on any day that is not a Business Day with respect to
Eurocurrency Rate Loans shall be the Daily Floating Eurodollar Rate determined
on the immediately preceding Business Day for Eurocurrency Rate Loans.

     “Debt Transactions” means, with respect to any member of the Consolidated
Group, any sale, issuance, placement, assumption or guaranty of Funded Debt,
whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
clauses (a) through (i) of Section 8.03.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event, act or condition that constitutes an Event of
Default or that, with notice, the passage of time, or both, would constitute an
Event of Default.

     “Default Rate” means an interest rate equal to (a) with respect to
Obligations other than (i) Eurocurrency Rate Loans and (ii) Letter of Credit
Fees, the Base Rate plus the Applicable Percentage, if any, applicable to such
Loans plus two percent (2%) per annum; (b) with respect to Eurocurrency Rate
Loans, the Eurocurrency Rate plus the Applicable Percentage, if any, and
Mandatory Cost, if any, applicable to such Loans plus two percent (2%) per
annum; and (c) with respect to Letter of Credit Fees, a rate equal to the
Applicable Percentage plus two percent (2%) per annum.

     “Defaulting Lender” means, as of any date of determination, any Lender that
(a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder within one (1) Business Day after the date required to be funded by it
hereunder and has not cured such failure prior to the date of determination, (b)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one (1) Business Day
after the date when due, unless the subject of a good faith dispute, and has not
cured such failure prior to the date of determination, (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding, or (d)
with respect to which the Federal Deposit Insurance Corporation has been
appointed receiver or conservator by a federal or state chartering authority or
otherwise pursuant to the Federal Deposit Insurance Act (12 U.S.C. § 11(c)),
unless in respect of this clause (d), such Lender provides Adequate Assurance to
the L/C Issuer and the Swingline Lender, as appropriate, in which case, such
Lender shall not be deemed a Defaulting Lender solely for purposes of this
clause (d).

     “Defaulting Lender Account” has the meaning specified in Section 2.14.

     “Designated Officers” means the officers identified on Schedule 8.02(j).

     “Disposition” or “Dispose” means the sale, transfer or other disposition
(including any Sale and Leaseback Transaction) of any Property by any Person,
including any sale, assignment, transfer or other

9

--------------------------------------------------------------------------------




disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding, for purposes hereof, (a)
Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business; (b) Dispositions of inventory in
the ordinary course of business; (c) Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property in accordance with the terms hereof; and (d) Dispositions of assets by
any Subsidiary to a Credit Party or another Subsidiary; provided that if the
transferor in such transaction is a Domestic Credit Party, then the transferee
must be the Borrower or a Domestic Credit Party.

     “Dollar” or “$” means the lawful currency of the United States.

     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

     “Domestic Credit Party” means any Credit Party that is organized under the
laws of any State of the United States or the District of Columbia.

     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any State of the United States or the District of Columbia.

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuer and the Swingline
Lender and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries; and
provided further, however, that an Eligible Assignee shall include only a
Lender, an Affiliate of a Lender or another Person, which, through its Lending
Offices, is capable of lending the applicable Alternative Currencies to the
Borrower without the imposition of any Taxes or additional Taxes, as the case
may be.

     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon

10

--------------------------------------------------------------------------------




(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

     “Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer, director, consultant or advisor under a
stock incentive plan, stock option plan or other equity-based compensation plan
or arrangement, or grants of equity under such equity-based compensation plan or
arrangement to an employee, officer, director, consultant or advisor or (d) in
connection with any Acquisition permitted hereunder.

     “ERISA” means the Employee Retirement Income Security Act of 1974.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

     “Euro” and “EUR” and “€” mean the lawful currency of the Participating
Member States introduced in accordance with the EMU Legislation.

     “Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (a) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, (b) if such
rate is not available at such time for any reason, then the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at

11

--------------------------------------------------------------------------------




their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period.

     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

  Eurocurrency Base Rate Eurocurrency Rate = 

--------------------------------------------------------------------------------

  1.00 – Eurocurrency Reserve Percentage

     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

     “Eurocurrency Unavailability Period” means any period of time during which
a notice delivered to the Borrower in accordance with Section 3.03 shall remain
in force and effect.

     “Event of Default” has the meaning provided in Section 9.01.

     “Excluded Property” means (a) unless reasonably requested by the
Administrative Agent or the Required Lenders, with respect to any such personal
Property owned by a Domestic Credit Party, on thirty (30) days prior written
notice, any personal Property (including motor vehicles) in respect of which
perfection of a Lien is not either (i) governed by the UCC or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (b) unless
reasonably requested by the Administrative Agent or the Required Lenders on
forty-five (45) days prior written notice, with respect to any such real
Property owned by a Domestic Credit Party, any interests in real property,
including leasehold interests (with respect to Domestic Credit Parties, other
than landlord consents in respect of material personal property held thereon),
(c) any Property that, subject to the terms of Section 8.11, is subject to a
Lien permitted under Section 8.01(j) pursuant to documents that prohibit (or
give rise to a right of termination or other remedies upon) the grant of any
other Liens in such Property, provided in any such case the prohibition is not
rendered ineffective by the UCC (including the provisions of Section 9-407 and
9-408) or other applicable Lawa and (d) any permit, lease, license, contract or
instrument now or hereafter in effect of a Credit Party if the grant of a
security interest in such permit, lease, license, contract or instrument in a
manner contemplated by this Credit Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
materially and adversely alter such Credit Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both),
provided in any such case the prohibition is not rendered ineffective by the UCC
(including the provisions of Section 9-407 and 9-408) or other applicable Laws.

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and

12

--------------------------------------------------------------------------------




franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c).

     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of June 30, 2004, by and among the Parent, as borrower, certain subsidiaries of
the Parent, as guarantors, the lenders identified therein, and Bank of America,
as administrative agent and collateral agent, as amended, restated, amended and
restated, supplemented or otherwise modified prior to the Closing Date.

     “Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

     “Extraordinary Receipts” means the receipt by any member of the
Consolidated Group of any tax refunds, indemnity payments or pension reversions
(excluding cash receipts in the ordinary course of business).

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the multiple of 1/100th of 1%) charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.

     “Fee Letters” means (a) the Administrative Agent’s Fee Letter, (b) the
Joint Lead Arranger Fee Letter, (c) that certain fee letter dated March 22, 2010
relating to arrangement fees between RBSC, on the one hand, and the Borrower, on
the other hand, and (iii) that certain fee letter dated March 22, 2010 relating
to arrangement fees between JPMS and JPMCB, on one hand, and the Borrower, on
the other hand.

     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

13

--------------------------------------------------------------------------------




     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

     “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

     (a) all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

     (b) all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);

     (c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

     (d) the Attributable Principal Amount of capital leases and Synthetic
Leases;

     (e) the Attributable Principal Amount of Securitization Transactions;

     (f) all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

     (g) Support Obligations in respect of Funded Debt of another Person; and

     (h) Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).

     “GAAP” means generally accepted accounting principles in effect in the
United States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards

14

--------------------------------------------------------------------------------




Board, the Public Company Accounting Oversight Board and the SEC from time to
time applied on a consistent basis, subject to the provisions of Section 1.03.

     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank).

     “Guaranteed Obligations” has the meaning provided in Section 4.01(a).

     “Guarantor Joinder Agreement” means a guarantor joinder agreement
substantially in the form of Exhibit 7.12 executed and delivered in accordance
with the provisions of Section 7.12.

     “Guarantors” means (a) the Parent, (b) each Person identified on the
signature pages hereto as a “Guarantor”, (c) each other Person that becomes a
Guarantor pursuant to the terms hereof and (d) with respect to the Obligations
consisting of obligations of members of the Consolidated Group (other than the
Borrower) under Swap Contracts and Treasury Management Agreements, the Borrower,
in each case together with their successors and permitted assigns.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     “Honor Date” has the meaning provided in Section 2.03(c)(i).

     “Impacted Lender” means any Revolving Lender as to which (a) the L/C Issuer
has a good faith belief that the Revolving Lender has defaulted in fulfilling
its obligations under two or more other syndicated credit facilities, (b) such
Lender or an entity that controls such Revolving Lender has been deemed
insolvent or become subject to a bankruptcy or other similar proceeding, or (c)
with respect to which the Federal Deposit Insurance Corporation has been
appointed receiver or conservator by a federal or state chartering authority or
otherwise pursuant to the Federal Deposit Insurance Act (12 U.S.C. § 11(c)).

     “Incremental Credit Facilities” has the meaning provided in Section
2.01(e).

     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

     (a) all Funded Debt;

     (b) all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

     (c) net obligations under any Swap Contract;

     (d) Support Obligations in respect of Indebtedness of another Person; and

15

--------------------------------------------------------------------------------




     (e) Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

     “Indemnitees” has the meaning provided in Section 11.04(b).

     “Interest Payment Date” means, (a) as to any Base Rate Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December, the Revolving Termination Date and the date of the final principal
amortization payment on the Term Loans and, in the case of any Swingline Loan,
any other dates as may be mutually agreed upon by the Borrower and the Swingline
Lender, and (b) as to any Eurocurrency Rate Loan, the last Business Day of each
Interest Period for such Loan, the date of repayment of principal of such Loan,
the Revolving Termination Date and the date of the final principal amortization
payment on the Term Loans, and in addition, where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day.

     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
six, nine or twelve months thereafter, as selected by the Borrower (in the case
of Interest Periods of nine and twelve months duration, subject to availability)
in its Loan Notice; provided that:

     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

     (c) no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date; and

     (d) no Interest Period with respect to any Term Loan shall extend beyond
any principal amortization payment date, except to the extent that the portion
of such Loan comprised of Eurocurrency Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

16

--------------------------------------------------------------------------------




     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

     “Involuntary Disposition” means the receipt by any member of the
Consolidated Group of any cash insurance proceeds or condemnation awards payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of its Property.

     “IP Rights” has the meaning provided in Section 6.20.

     “IRS” means the United States Internal Revenue Service.

     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

     “Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer), relating to such Letter of Credit.

     “Japanese Yen” means the lawful currency of Japan.

     “Joint Lead Arranger Fee Letter” means that certain letter agreement, dated
March 22, 2010, among the Borrower, Bank of America, BAS, JPMorgan Chase Bank,
N.A., J.P. Morgan Securities Inc. and RBS Citizens, National Association, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

     “Joint Lead Arrangers” means BAS, JPMS and RBSC.

     “JPMC” means JPMorgan Chase Bank, N.A. and its successors and assigns.

     “JPMS” means J.P. Morgan Securities Inc. and its successors and assigns.

     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing. All L/C Advances shall be denominated in
Dollars.

17

--------------------------------------------------------------------------------




     “L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

     “L/C Borrowing” means any extension of credit resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans. All L/C Borrowings shall be denominated in
Dollars.

     “L/C Commitment” means, with respect to the L/C Issuer, the commitment of
the L/C Issuer to issue and to honor payment obligations under Letters of Credit
as provided herein, and, with respect to each Lender, the commitment of such
Lender to purchase participation interests in L/C Obligations up to such
Lender’s Revolving Commitment Percentage thereof as provided herein.

     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

     “L/C Expiration Date” means the day that is seven (7) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

     “L/C Issuer” means (a) as to Existing Letters of Credit, those Lenders
identified as an issuer on Schedule 2.03, and (b) as to Letters of Credit issued
hereunder, Bank of America in its capacity as issuer of Letters of Credit
hereunder, in each case together with its successors in such capacity.

     “L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

     “L/C Sublimit” has the meaning provided in Section 2.01(b).

     “Lead Lenders” means Bank of America, JPMC and RBSC.

     “Lender” means each of the Persons identified as a “Lender”, “Term Lender”
or “Revolving Lender” on the signature pages hereto (and, as appropriate,
includes the Swingline Lender) and each Person who joins as a Lender pursuant to
the terms hereof, together with their respective successors and assigns.

     “Lender Joinder Agreement” means a lender joinder agreement, substantially
in the form of Exhibit 2.01(e), executed and delivered in accordance with the
provisions of Section 2.01(e).

     “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

     “Letter of Credit” means each Existing Letter of Credit and each standby
letter of credit issued hereunder. Letters of Credit may be issued in Dollars or
in an Alternative Currency.

18

--------------------------------------------------------------------------------




     “Letter of Credit Fee” has the meaning provided in Section 2.09(b)(i).

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

     “Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base
Rate Loans and Eurocurrency Rate Loans comprising such Loans.

     “Loan Notice” means a notice of (a) a Borrowing of Loans (including
Swingline Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

     “Loan Obligations” means the Revolving Obligations and the Term Loans.

     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01-1.

     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Consolidated
Group taken as a whole; (b) a material impairment of the rights and remedies of
the Administrative Agent, Collateral Agent or any Lender under any Credit
Document; (c) a material impairment of the ability of any Credit Party to
perform its obligations under any Credit Document to which it is a party; or (d)
a material adverse effect upon the legality, validity, binding effect or the
enforceability against any Credit Party of any Credit Document to which it is a
party.

     “Material Domestic Subsidiary” means any Domestic Subsidiary that holds
assets in excess of $100,000.

     “Material Foreign Subsidiary” means (i) any First-Tier Foreign Subsidiary
that, individually, owns and holds (including through its direct and indirect
Subsidiaries) two percent (2%) or more of the Consolidated Tangible Assets and
(ii) when there are First-Tier Foreign Subsidiaries whose Capital Stock is not
pledged pursuant to Section 7.14 and which, as a group (including through their
direct and indirect Subsidiaries) have ten percent (10%) or more of the
Consolidated Tangible Assets, then the Capital Stock of one or more of such
First-Tier Foreign Subsidiaries (of the Borrower’s choice) must be pledged
pursuant to Section 7.14, such that after giving effect to such pledge, the
foregoing threshold amount is not met or exceeded.

     “Maximum Rate” has the meaning provided in Section 11.09.

     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

19

--------------------------------------------------------------------------------




     “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs (including legal, accounting and investment
banking fees, sales commissions and underwriting discounts) and all title and
recording expenses), (b) all federal, state, provincial, foreign and local taxes
required to be accrued as a liability as a consequence of such Disposition, (c)
all payments made by such Person or the Consolidated Group on any Funded Debt
that (i) is secured by the assets subject to such Disposition in accordance with
the terms of any Lien upon or with respect to such assets or must, by the terms
of such Lien or by applicable law, be repaid out of the proceeds from such
Disposition and (d) a reasonable reserve for the after-tax costs of any
indemnification payments (fixed or contingent) attributable to the seller’s
indemnities to the purchaser undertaken by any of the Consolidated Group in
connection with such Disposition. Upon release from reserve or escrow or payment
of any amounts referred to in (d) that are released or paid to the Consolidated
Group or any reduction in the amount of taxes required to be accrued pursuant to
(b) resulting in a payment to the Consolidated Group, such amounts shall then be
deemed to be “Net Cash Proceeds”. For purposes hereof, “Net Cash Proceeds”
includes any cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by any member of the Consolidated Group in any
Disposition, Debt Transaction, Equity Transaction or Securitization Transaction.

     “Non-Consenting Lender” has the meaning provided in Section 11.13(c).

     “Non-Extension Notice Date” has the meaning provided in Section
2.03(b)(iii).

     “Notes” means the Revolving Notes, the Swingline Note and the Term Loan
Notes.

     “Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between any Credit Party and any Lender or
Affiliate of a Lender to the extent permitted hereunder and (c) all obligations
under any Treasury Management Agreement between any Credit Party and any Lender
or Affiliate of a Lender.

     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

20

--------------------------------------------------------------------------------




     “Outstanding Amount” means (a) with respect to Revolving Loans and
Swingline Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts; (c) with respect to the Term Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any prepayments or repayments of the Term Loan on
such date.

     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

     “Parent” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

     “Participant” has the meaning specified in Section 11.06(d).

     “Participating Member State” means each state so described in any EMU
Legislation.

     “Patriot Act” has the meaning specified in Section 11.19.

     “PBGC” means the Pension Benefit Guaranty Corporation.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

     “Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

     (a) the business or division acquired is for use, or the Person acquired is
engaged, in businesses reasonably related or complementary to the extent
reasonably comparable to the lines of business engaged in by the Borrower and
its Subsidiaries on the Closing Date;

     (b) the Consolidated Leverage Ratio shall be less than 2.50:1.0, after
giving effect thereto on a Pro Forma Basis;

     (c) in the case of an Acquisition of the Capital Stock, the board of
directors (or other comparable governing body) of such other Person shall have
approved the Acquisition; and

21

--------------------------------------------------------------------------------




     (d) (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto, and (ii) a
Responsible Officer of the Borrower shall provide a compliance certificate, in
form and substance satisfactory to the Administrative Agent, affirming
compliance with each of the items set forth in clauses (a) through (d) hereof,
(A) at least two (2) Business Days prior to the consummation of such Acquisition
if proceeds of Loans hereunder are utilized to consummate such Acquisition or
(B) not later than ten (10) Business Days after the consummation of such
Acquisition if no proceeds of Loans hereunder are utilized to consummate such
Acquisition.

     “Permitted Liens” means Liens permitted pursuant to Section 8.01.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412, Section 430 or Section 431 of the Internal
Revenue Code or Title IV of ERISA, any ERISA Affiliate.

     “Platform” has the meaning provided in Section 7.02.

     “Pledge Agreement” means the pledge agreement dated as of the Closing Date
given by the Credit Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof (including those relating to the pledge of Capital
Stock of Material Foreign Subsidiaries), in each case as the same may be amended
and modified from time to time.

     “Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

     “Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage”, compliance with the Consolidated Leverage Ratio contained in
Section 8.12(b) or any other transaction or event under this Credit Agreement,
the permissibility or status of which is determined by reference to the
Consolidated Leverage Ratio in Section 8.12(b), that such transaction shall be
deemed to have occurred as of the first day of the most recent period of four
(4) consecutive fiscal quarters preceding the date of such transaction or event
for which the Parent has delivered financial statements pursuant to Section
7.01(a) or (b); provided that (a) with respect to any Disposition or Involuntary
Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the Property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement items attributable to the
Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Parent and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Parent or any Subsidiary
(including the Person or Property acquired) in connection with such transaction

22

--------------------------------------------------------------------------------




and any Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

     “Property” means an interest of any kind in any property or asset, whether
real, personal or mixed, and whether tangible or intangible.

     “Public Lender” has the meaning specified in Section 7.02.

     “RBSC” means RBS Citizens, National Association and its successors and
assigns.

     “Register” has the meaning provided in Section 11.06(c).

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) days’ notice period has been
waived.

     “Request for Credit Extension” means (a) with respect to a Borrowing of
Loans (including Swingline Loans) or the conversion or continuation of Loans, a
Loan Notice and (b) with respect to an L/C Credit Extension, a L/C Application.

     “Required Lenders” means, as of any date of determination, Lenders having
more than fifty percent (50%) of the Aggregate Commitments or, if the
Commitments shall have expired or been terminated, Lenders holding in the
aggregate more than fifty percent (50%) of the Loan Obligations (including, in
each case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
Commitments of, and the portion of the Loan Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

     “Required Revolving Lenders” means, as of any date of determination,
Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or, if the Revolving Commitments shall have expired or
been terminated, Revolving Lenders holding more than fifty percent (50%) of the
aggregate principal amount of Revolving Obligations; provided that the Revolving
Commitment of, and the portion of Revolving Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

     “Responsible Officer” means, for purposes of certifying or confirming
matters relating to Organization Documents, incumbency and like matters, the
secretary or assistant secretary, and for other purposes, the chief executive
officer, president, chief financial officer, controller or treasurer of a Credit
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

23

--------------------------------------------------------------------------------




     “Restricted Payment” means (i) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Capital Stock of any
member of the Consolidated Group, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock and (iii) any prepayment, redemption, defeasance,
repurchase or other payment of principal prior to the stated maturity on any
Subordinated Debt.

     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount) or extending the expiry date thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date, and (v) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

     “Revolving Commitment” means, for each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans (and to share in Revolving
Obligations) hereunder.

     “Revolving Commitment Percentage” means, for each Revolving Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Revolving Lender’s Revolving Committed Amount and the
denominator of which is Aggregate Revolving Committed Amount. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01.

     “Revolving Commitment Period” means the period from and including the
Closing Date to the earlier of (a)(i) in the case of Revolving Loans and
Swingline Loans, the Revolving Termination Date or (ii) in the case of the
Letters of Credit, the L/C Expiration Date, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

     “Revolving Committed Amount” means, for each Revolving Lender, the amount
of such Revolving Lender’s Revolving Commitment. The initial Revolving Committed
Amounts are set out in Schedule 2.01.

     “Revolving Lenders” means those Lenders with Revolving Commitments,
together with their successors and permitted assigns. The initial Revolving
Lenders are identified on the signature pages hereto and are set out in Schedule
2.01.

     “Revolving Loan” has the meaning provided in Section 2.01(a).

     “Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced. A form of Revolving Note is attached as Exhibit 2.13-1.

     “Revolving Obligations” means the Revolving Loans, the L/C Obligations and
the Swingline Loans.

24

--------------------------------------------------------------------------------




     “Revolving Termination Date” means May 10, 2014.

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

     “Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

     “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

     “Security Agreement” means the security agreement dated as of the Closing
Date given by the Credit Parties, as grantors, to the Collateral Agent to secure
the Obligations, and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

     “Subordinated Debt” means any Indebtedness of a member of the Consolidated
Group that by its terms is expressly subordinated in right of payment to the
prior payment of the Loan Obligations on terms

25

--------------------------------------------------------------------------------




and conditions, and evidenced by documentation, satisfactory to the
Administrative Agent and the Required Lenders.

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent.

     “Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts,

26

--------------------------------------------------------------------------------




as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

     “Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

     “Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans as provided herein,
and with respect to each Lender, the commitment of such Lender to purchase
participation interests in Swingline Loans as provided herein.

     “Swingline Lender” means Bank of America in its capacity as such, together
with any successor in such capacity.

“Swingline Loan” has the meaning provided in Section 2.01(c).

     “Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Swingline Note is attached as Exhibit 2.13-2.

     “Swingline Sublimit” has the meaning provided in Section 2.01(c).

     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) reasonably
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.

     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     “Termination Date” has the meaning specified in Section 10.10(a).

     “Term Loan” means the Term Loan A and any term loan established as an
Incremental Credit Facility.

     “Term Loan A” has the meaning provided in Section 2.01(d).

     “Term Loan A Commitment” means, for each Term Loan A Lender, the commitment
of such Lender to make a portion of the Term Loan A hereunder; provided that, at
any time after funding of the Term Loan A, determinations of “Required Lenders”
shall be based on the Outstanding Amount of the Term Loan A.

     “Term Loan A Commitment Percentage” means, for each Term Loan A Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of the Term Loan A, such Lender’s Term
Loan A Committed Amount, and after funding of the Term Loan A, is the principal
amount of such Lender’s Term Loan A, and the denominator of which is, prior to
funding of the Term Loan A, the aggregate principal amount of the Term Loan A
Commitments, and after

27

--------------------------------------------------------------------------------




funding of the Term Loan A, the Outstanding Amount of the Term Loan A. The
initial Term Loan A Commitment Percentages are set out in Schedule 2.01.

     “Term Loan A Committed Amount” means, for each Term Loan A Lender, the
amount of such Lender’s Term Loan A Commitment. The initial Term Loan A
Committed Amounts are set out in Schedule 2.01.

     “Term Loan A Lender” means those Lenders with Term Loan A Commitments,
together with their successors and permitted assigns. The initial Term Loan A
Lenders are identified on the signature pages hereto and are set out in Schedule
2.01.

     “Term Loan A Maturity Date” means May 10, 2014.

     “Term Loan A Note” means the promissory notes, if any, given to evidence
the Term Loan A, as amended, restated, modified, supplemented, extended, renewed
or replaced. A form of Term Loan A Note is attached as Exhibit 2.13-3.

     “Term Loan Commitments” means (i) the Term Loan A Commitment and (ii) any
term loan commitment established as an Incremental Credit Facility, provided
that in any such case, at any time after funding of the respective term loan,
determinations of “Required Lenders” and required lenders for the particular
tranche of term loan thereby established shall be based on the Outstanding
Amount of the term loan.

     “Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.

     “Term Loan Lender” means those Lenders with Term Loan Commitments, together
with their successors and permitted assigns. The initial Term Loan Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.

     “Term Loan Note” means the promissory notes, if any, given to evidence the
Term Loan, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Term Loan Note is attached as Exhibit 2.13-3.

     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

     “Type” means, with respect to any Revolving Loan or Term Loan, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.

     “UCC” means the Uniform Commercial Code in effect in any applicable
jurisdiction from time to time.

     “United States” or “U.S.” means the United States of America.

     “Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

28

--------------------------------------------------------------------------------




     “Wholly-Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.

     1.02 Interpretive Provisions.

     With reference to this Credit Agreement and each other Credit Document,
unless otherwise specified herein or in such other Credit Document:

     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
“Articles”, “Sections”, “Exhibits” and “Schedules” shall be construed to refer
to articles and sections of, and exhibits and schedules to, the Credit Document
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (c) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.

     1.03 Accounting Terms and Provisions.

     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis (except for such changes approved by the
Borrower’s independent public accountants), as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements referenced in Section 5.01(d), except as otherwise specifically
prescribed herein.

29

--------------------------------------------------------------------------------




     (b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the financial covenants shall be made on a Pro Forma
Basis.

     (c) The Borrower will provide a written summary of material changes in GAAP
or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 7.02(b) that affect
computation of the financial covenants and other calculations hereunder. If at
any time any change in GAAP or in the consistent application thereof would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 7.01(a) or (b) as to which no such
objection has been made.

     1.04 Rounding.

     Any financial ratios required to be maintained by the Borrower pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

     1.05 Exchange Rates; Currency Equivalents.

     (a) The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

     (b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

     1.06 Additional Alternative Currencies.

     (a) The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to

30

--------------------------------------------------------------------------------




the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.

     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days’ prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

     (c) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.05, the Administrative
Agent shall promptly so notify the Borrower. Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

     1.07 Change of Currency.

     (a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

     (b) Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

31

--------------------------------------------------------------------------------




     (c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

     1.08 Times of Day.

     Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

     1.09 Letter of Credit Amounts.

     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

     1.10 Business Days.

     Except as otherwise expressly stated herein, when the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due on a day that is not a Business Day or delivery of any notice, document,
certificate or other writing is stated to be required on a day that is not a
Business Day, the date of such payment, performance or delivery shall extend to
the immediately succeeding Business Day (other than as described in the
definition of Interest Period).

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Commitments.

     Subject to the terms and conditions set forth herein:

     (a) Revolving Loans. During the Revolving Commitment Period, each Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) to the
Borrower in Dollars or in an Alternative Currency, from time to time, on any
Business Day; provided that after giving effect to any such Revolving Loan, (i)
with regard to the Lenders collectively, the Outstanding Amount of Revolving
Obligations shall not exceed TWO HUNDRED SEVENTY-FIVE MILLION DOLLARS
($275,000,000) (as such amount may be increased or decreased in accordance with
the provisions hereof, the “Aggregate Revolving Committed Amount”), (ii) with
regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of the Outstanding Amount of Revolving Obligations shall not exceed
its respective Revolving Committed Amount and (iii) the aggregate Outstanding
Amount of all Loans denominated in Alternative Currencies shall not exceed FIFTY
MILLION DOLLARS ($50,000,000) (the “Alternative Currency Sublimit”). Revolving
Loans may consist of Base Rate Loans, Eurocurrency Rate

32

--------------------------------------------------------------------------------




Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof.

     (b) Letters of Credit. During the Revolving Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Lenders set forth herein, agrees
(A) to issue or extend Letters of Credit denominated in Dollars or in an
Alternative Currency for the account of the Borrower or any member of the
Consolidated Group on any Business Day, (B) to amend or extend Letters of Credit
previously issued hereunder, and (C) to honor drawings under Letters of Credit;
and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Existing Letters of Credit and Letters of Credit
issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the Outstanding Amount of L/C Obligations
shall not exceed TEN MILLION DOLLARS ($10,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “L/C Sublimit”), (B)
with regard to the Lenders collectively, the Outstanding Amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, and (C)
with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of the Outstanding Amount of Revolving Obligations shall not exceed
its respective Revolving Committed Amount. Subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
Existing Letters of Credit shall be deemed to have been issued hereunder and
shall be subject to and governed by the terms and conditions hereof.

     (c) Swingline Loans. During the Revolving Commitment Period and subject to
the terms and conditions set forth herein, the Swingline Lender agrees, in
reliance upon the commitments of the other Lenders set forth herein, to make
revolving credit loans (the “Swingline Loans”) to the Borrower in Dollars on any
Business Day; provided that (i) the Outstanding Amount of Swingline Loans shall
not exceed TEN MILLION DOLLARS ($10,000,000) (as such amount may be decreased in
accordance with the provisions hereof, the “Swingline Sublimit”) and (ii) with
respect to the Lenders collectively, the Outstanding Amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount. Swingline
Loans shall be comprised solely of Base Rate Loans, and may be repaid and
reborrowed in accordance with the provisions hereof. Immediately upon the making
of a Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a participation
interest in such Swingline Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage thereof.

     (d) Term Loan A. On the Closing Date, each Term Loan A Lender agrees to
make its portion of a term loan (the “Term Loan A”) in a single advance to the
Borrower in Dollars in the amount of its respective Term Loan A Committed
Amount; provided that after giving effect to such advances, the Outstanding
Amount of the Term Loan A shall not exceed FIFTY MILLION DOLLARS ($50,000,000).
The Term Loan A may consist of Base Rate Loans, Eurocurrency Rate Loans, or a
combination thereof, as the Borrower may request. Amounts repaid on the Term
Loan A may not be reborrowed.

     (e) Incremental Credit Facilities. At any time on or after the Closing
Date, the Borrower may, at any time, upon written notice to the Administrative
Agent, establish additional credit facilities (collectively, the “Incremental
Credit Facilities”) by increasing the Aggregate Revolving Committed Amount
and/or establishing one or more new term loans as provided herein; provided
that, in any such case:

33

--------------------------------------------------------------------------------




>      (i) the aggregate amount of loans and commitments for all Incremental
> Credit Facilities established on or after the Closing Date as an Incremental
> Credit Facility shall not exceed SEVENTY-FIVE MILLION DOLLARS ($75,000,000);
> 
>      (ii) any increase in the Aggregate Revolving Committed Amount or the
> principal amount of any term loan established under this Section shall be in a
> principal amount of at least $10 million and integral multiples of $500,000 in
> excess thereof;
> 
>      (iii) any increase in the Aggregate Revolving Committed Amount under this
> Section shall have terms identical to those for the Revolving Loans under
> Section 2.01(a), except for fees payable to the Lenders providing commitments
> for such Incremental Credit Facility;
> 
>      (iv) any term loan established under this Section will have a final
> maturity date that is coterminous with or later than the final maturity date
> for the Term Loan A and an average life-to-maturity from the date of issuance
> not sooner than the average life-to-maturity of the Term Loan A from such
> date;
> 
>      (v) no Default or Event of Default shall have occurred and be continuing,
> or would result after giving effect to any such Incremental Credit Facility
> (assuming for purposes hereof, that the amount of the applicable Incremental
> Credit Facility is fully drawn and funded);
> 
>      (vi) the establishment of the Incremental Credit Facilities and the
> extension of credit thereunder are subject to satisfaction of the conditions
> to all Credit Extensions in Section 5.02;
> 
>      (vii) the Borrower will provide (A) a compliance certificate from a
> Responsible Officer confirming satisfaction of the foregoing conditions in
> clauses (ii) and (iii) above and demonstrating compliance with the financial
> covenants hereunder after giving effect to the Incremental Credit Facility on
> a Pro Forma Basis (assuming for purposes hereof, that the amount of the
> incremental commitments is fully drawn and funded), and (B) supporting
> resolutions, legal opinions, promissory notes and other items as may be
> reasonably required by the Administrative Agent and the Lenders providing the
> loans and commitments for the Incremental Credit Facility;
> 
>      (viii) any new lender providing loans and commitments for the Incremental
> Credit Facilities must be reasonably acceptable to the Borrower and the
> Administrative Agent, any new lender providing loans and commitments for any
> increase in the Aggregate Revolving Committed Amount must also be reasonably
> acceptable to the L/C Issuer and the Swingline Lender;
> 
>      (ix) lenders providing loans and commitments for the Incremental Credit
> Facility will provide a duly executed Lender Joinder Agreement;
> 
>      (x) upfront fees and arrangement fees, if any, in respect of the new
> commitments so established, shall have been paid;
> 
>      (xi) if any Revolving Loans are outstanding at the time of any increase
> in the Aggregate Revolving Committed Amount pursuant to this Section, the
> Borrower will make such payments and adjustments on the Revolving Loans
> (including payment of any break-funding amounts owing under Section 3.05) as
> may be necessary to give effect to the revised commitment amounts and
> percentages, it being agreed that the Administrative Agent shall, in
> consultation with the Borrower, manage the allocation of the revised
> commitments percentages to the existing

34

--------------------------------------------------------------------------------




> Eurocurrency Rate Loans in such a manner as to minimize the break-funding
> amounts so payable by the Borrower.
> 
>      (xii) to the extent necessary in the reasonable judgment of the
> Administrative Agent, amendments to each of the Collateral Documents, if any,
> and related documents or agreements shall have been made, in each case in a
> manner reasonably satisfactory to the Administrative Agent; provided, however
> that consent of the Administrative Agent and the existing Lenders shall not be
> required to consummate the transactions contemplated pursuant to this Section
> 2.01(e); provided, further that necessary modifications of this Agreement will
> be consummated as set forth in Section 11.01(b).

In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their Affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) none of the Administrative Agent, the Joint Lead Arrangers or the
Lead Lenders shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith and (C)
Schedule 2.01 will be deemed to be revised to reflect the Lenders, Loans,
Commitments and pro rata shares after giving effect to establishment of any
Incremental Credit Facility.

     2.02 Borrowings, Conversions and Continuations.

     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) with respect to Eurocurrency Rate Loans denominated in
Dollars or any conversion of Eurocurrency Rate Loans denominated in Dollars to
Base Rate Loans, three (3) Business Days prior to the requested date thereof,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, (iii) with
respect to Base Rate Loans, on the requested date of, any Borrowing, conversion
or continuation; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
12:00 noon (1) four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars or (2) five (5) Business Days (or six (6) Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 noon, (i) three (3) Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four (4) Business Days
(or five (5) Business Days in the case of a Special Notice Currency) prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c) and 2.04(a), each Borrowing,
conversion or continuation shall be in a principal amount of (i) with respect to
Eurocurrency Rate Loans, $1 million or a whole multiple of $500,000 in excess

35

--------------------------------------------------------------------------------




thereof (or, if less, the entire unfunded amount of the Aggregate Revolving
Committed Amount) or (ii) with respect to Base Rate Loans that are (A) Revolving
Loans, $500,000 or a whole multiple of $100,000 in excess thereof (or, if less,
the entire unfunded amount of the Aggregate Revolving Committed Amount) and (B)
Swingline Loans, $100,000. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower’s request is with respect to Revolving
Loans, Swingline Loans or a Term Loan, (ii) whether such request is for a
Borrowing, conversion, or continuation, (iii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed, converted or continued, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any Loan Notice, but fails to specify an Interest Period, the
Interest Period will be deemed to be one month.

     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if on the date of such Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above.

     (c) Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurocurrency Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Rate Loan and
(ii) any conversion into, or continuation as, a Eurocurrency Rate Loan may be
made only if the conditions to Credit Extensions in Section 5.02 have been
satisfied. During the existence of a Default or Event of Default, (1) no Loan
may be requested as, converted to or continued as a Eurocurrency Rate Loan
(whether in Dollars or any Alternative Currency) and (2) at the request of the
Required Lenders, any outstanding Eurocurrency Rate Loan shall be converted to a
Base Rate Loan on the last day of the Interest Period with respect thereto.

     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

36

--------------------------------------------------------------------------------




     (e) After giving effect to all Borrowings, conversions and continuations of
Revolving Loans, there shall not be more than (i) ten (10) Interest Periods in
effect with respect to Revolving Loans, (ii) three (3) Interest Periods in
effect with respect to the Term Loan A, and (iii) three (3) Interest Periods in
effect with respect to any other term loan established as an Incremental Credit
Facility.

     2.03  Additional Provisions with respect to Letters of Credit.

     (a) Obligation to Issue or Amend.

>      (i) The L/C Issuer shall not issue any Letter of Credit if:
> 
> >      (A) subject to Section 2.03(b)(iii), the expiry date of such requested
> > Letter of Credit would occur more than twelve months after the date of
> > issuance, unless the Required Revolving Lenders have approved such expiry
> > date; or
> > 
> >      (B) the expiry date of such requested Letter of Credit would occur
> > after the L/C Expiration Date, unless all the Revolving Lenders have
> > approved such expiry date; or
> 
>      (ii) The L/C Issuer shall not be under any obligation to issue any Letter
> of Credit if:
> 
> >      (A) any order, judgment or decree of any Governmental Authority or
> > arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer
> > from issuing such Letter of Credit, or any Law applicable to the L/C Issuer
> > or any request or directive (whether or not having the force of law) from
> > any Governmental Authority with jurisdiction over the L/C Issuer shall
> > prohibit, or request that the L/C Issuer refrain from, the issuance of
> > letters of credit generally or such Letter of Credit in particular or shall
> > impose upon the L/C Issuer with respect to such Letter of Credit any
> > restriction, reserve or capital requirement (for which the L/C Issuer is not
> > otherwise compensated hereunder) not in effect on the Closing Date, or shall
> > impose upon the L/C Issuer any unreimbursed loss, cost or expense that was
> > not applicable on the Closing Date and that the L/C Issuer in good faith
> > deems material to it;
> > 
> >      (B) the issuance of such Letter of Credit would violate one or more
> > policies of the L/C Issuer applicable to letters of credit generally;
> > 
> >      (C) except as otherwise agreed by the L/C Issuer and the Administrative
> > Agent, such Letter of Credit is in an initial face amount less than
> > $500,000;
> > 
> >      (D) except as otherwise agreed by the Administrative Agent, such Letter
> > of Credit is to be denominated in a currency other than Dollars or an
> > Alternative Currency;
> > 
> >      (E) the L/C Issuer does not as of the issuance date of such requested
> > Letter of Credit issue Letters of Credit in the requested currency;
> > 
> >      (F) such Letter of Credit contains provisions for automatic
> > reinstatement of the stated amount after any drawing thereunder; or
> > 
> >      (G) any Revolving Lender is at such time an Impacted Lender or a
> > Defaulting Lender, whether on account of a failure to fund its obligations
> > under Section

37

--------------------------------------------------------------------------------




> > 2.03(c) or otherwise, unless such Revolving Lender shall have provided
> > Adequate Assurance.
> 
>      (iii) The L/C Issuer shall not amend any Letter of Credit if the L/C
> Issuer would not be permitted at such time to issue such Letter of Credit in
> its amended form under the terms hereof.
> 
>      (iv) The L/C Issuer shall not be under any obligation to amend any Letter
> of Credit if:
> 
> >      (A) the L/C Issuer would have no obligation at such time to issue such
> > Letter of Credit in its amended form under the terms hereof; or
> > 
> >      (B) the beneficiary of such Letter of Credit does not accept the
> > proposed amendment to such Letter of Credit.

     (b) Procedures for Issuance and Amendment; Auto-Extension Letters of
Credit.

>      (i) Each Letter of Credit shall be issued or amended, as the case may be,
> upon the request of the Borrower delivered to the L/C Issuer (with a copy to
> the Administrative Agent) in the form of a Letter of Credit Application,
> appropriately completed and signed by a Responsible Officer. Such Letter of
> Credit Application must be received by the L/C Issuer and the Administrative
> Agent (A) not later than 11:00 a.m. at least two (2) Business Days prior to
> the proposed issuance date or date of amendment, as the case may be and (B)
> not later than 11:00 a.m. at least ten (10) Business Days prior to the
> proposed issuance date or date of amendment, as the case may be, of any Letter
> of Credit denominated in an Alternative Currency (or, in each case, such later
> date and time as the L/C Issuer and the Administrative Agent may agree in a
> particular instance in their sole discretion). In the case of a request for an
> initial issuance of a Letter of Credit, such Letter of Credit Application
> shall specify in form and detail satisfactory to the L/C Issuer: (A) the
> proposed issuance date of the requested Letter of Credit (which shall be a
> Business Day); (B) the amount and currency thereof; (C) the expiry date
> thereof; (D) the name and address of the beneficiary thereof; (E) the
> documents to be presented by such beneficiary in case of any drawing
> thereunder; (F) the full text of any certificate to be presented by such
> beneficiary in case of any drawing thereunder; (G) the purpose and nature of
> the requested Letter of Credit and (H) such other matters as the L/C Issuer
> may reasonably require. In the case of a request for an amendment of any
> outstanding Letter of Credit, such Letter of Credit Application shall specify
> in form and detail reasonably satisfactory to the L/C Issuer (A) the Letter of
> Credit to be amended; (B) the proposed date of amendment thereof (which shall
> be a Business Day); (C) the nature of the proposed amendment; and (D) such
> other matters as the L/C Issuer may reasonably require. Additionally, the
> Borrower shall furnish to the L/C Issuer and the Administrative Agent such
> other documents and information pertaining to such requested Letter of Credit
> issuance or amendment, including any Issuer Documents, as the L/C Issuer or
> the Administrative Agent may require.
> 
>      (ii) Promptly after receipt of any Letter of Credit Application, the L/C
> Issuer will confirm with the Administrative Agent (by telephone or in writing)
> that the Administrative Agent has received a copy of such Letter of Credit
> Application from the Borrower and, if not, the L/C Issuer will provide the
> Administrative Agent with a copy thereof. Unless the L/C Issuer has received
> written notice from the Administrative Agent, any Revolving Lender or any
> Credit Party, at least one Business Day prior to the requested date of
> issuance or amendment of the applicable Letter of Credit, that one or more
> applicable conditions contained in Article V shall not

38

--------------------------------------------------------------------------------




then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to such Revolving Lender’s Revolving Commitment
Percentage thereof.

>      (iii) If the Borrower so requests in any applicable L/C Application, the
> L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
> of Credit that has automatic extension provisions (each, an “Auto-Extension
> Letter of Credit”); provided that any such Auto-Extension Letter of Credit
> must permit the L/C Issuer to prevent any such extension at least once in each
> twelve-month period (commencing with the date of issuance of such Letter of
> Credit) by giving prior notice to the beneficiary thereof not later than a day
> (the “Non-Extension Notice Date”) in each such twelve-month period to be
> agreed upon at the time such Letter of Credit is issued. Unless otherwise
> directed by the L/C Issuer, the Borrower shall not be required to make a
> specific request to the L/C Issuer for any such extension. Once an
> Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed
> to have authorized (but may not require) the L/C Issuer to permit the
> extension of such Letter of Credit at any time to an expiry date not later
> than the L/C Expiration Date; provided, however, that the L/C Issuer shall not
> permit any such extension if (A) the L/C Issuer has determined that it would
> not be permitted, or would have no obligation, at such time to issue such
> Letter of Credit in its revised form (as extended) under the terms hereof (by
> reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
> otherwise), or (B) it has received notice (which may be by telephone or in
> writing) on or before the day that is seven (7) Business Days before the
> Non-Extension Notice Date (1) from the Administrative Agent that the Required
> Lenders have elected not to permit such extension or (2) from the
> Administrative Agent, any Lender or the Borrower that one or more of the
> applicable conditions specified in Section 5.02 is not then satisfied, and in
> each such case directing the L/C Issuer not to permit such extension.
> 
>      (iv) Promptly after its delivery of any Letter of Credit or any amendment
> to a Letter of Credit to an advising bank with respect thereto or to the
> beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
> Administrative Agent a true and complete copy of such Letter of Credit or
> amendment.

     (c) Drawings and Reimbursements; Funding of Participations.

>      (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
> notify the Borrower and the Administrative Agent thereof. In the case of a
> Letter of Credit denominated in an Alternative Currency, the Borrower shall
> reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
> Issuer (at its option) shall have specified in such notice that it will
> require reimbursement in Dollars, or (B) in the absence of any such
> requirement for reimbursement in Dollars, the Borrower shall have notified the
> L/C Issuer promptly following receipt of the notice of drawing that the
> Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
> reimbursement in Dollars of a drawing under a Letter of Credit denominated in
> an Alternative Currency, the L/C Issuer shall notify the Borrower of the
> Dollar Equivalent of the amount of the drawing promptly following the
> determination thereof. Not later than 11:00 a.m. on the date of any payment by
> the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
> Applicable Time on the date of any payment by the L/C Issuer under a Letter of
> Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
> Date”), the Borrower shall

39

--------------------------------------------------------------------------------




> reimburse the L/C Issuer through the Administrative Agent in Dollars in an
> amount equal to the amount of such drawing and in the applicable currency. If
> the Borrower fails to so reimburse the L/C Issuer by such time, the
> Administrative Agent shall promptly notify each Revolving Lender of the Honor
> Date, the amount of the unreimbursed drawing (expressed in Dollars in the
> amount of the Dollar Equivalent thereof in the case of a Letter of Credit
> denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
> amount of such Revolving Lender’s Revolving Commitment Percentage thereof. In
> such event, the Borrower shall be deemed to have requested a Borrowing of Base
> Rate Loans to be disbursed on the Honor Date in an amount equal to the
> Unreimbursed Amount, without regard to the minimum and multiples specified in
> Section 2.02 for the principal amount of Base Rate Loans, but subject to the
> amount of the unutilized portion of the Aggregate Revolving Committed Amount
> or the conditions set forth in Section 5.02 (other than the delivery of a Loan
> Notice). Any notice given by the L/C Issuer or the Administrative Agent
> pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
> confirmed in writing; provided that the lack of such an immediate confirmation
> shall not affect the conclusiveness or binding effect of such notice.
> 
>      (ii) Each Revolving Lender shall upon any notice pursuant to Section
> 2.03(c)(i) make funds available to the Administrative Agent for the account of
> the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
> Dollar-denominated payments in an amount equal to its Revolving Commitment
> Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
> Day specified in such notice by the Administrative Agent, whereupon, subject
> to the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
> funds available shall be deemed to have made a Revolving Loan that is a Base
> Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
> the funds so received to the L/C Issuer in Dollars, or if requested by the L/C
> Issuer, the equivalent amount thereof in an Alternative Currency as determined
> by the Administrative Agent at such time on the basis of the Spot Rate
> (determined as of such funding date) for the purchase of such Alternative
> Currency with Dollars.
> 
>      (iii) With respect to any Unreimbursed Amount that is not fully
> refinanced by a Borrowing of Base Rate Loans because the conditions set forth
> in Section 5.02 cannot be satisfied or for any other reason, the Borrower
> shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
> amount of the Unreimbursed Amount that is not so refinanced, which L/C
> Borrowing shall be due and payable on demand (together with interest) and
> shall bear interest at the Default Rate. In such event, each Revolving
> Lender’s payment to the Administrative Agent for the account of the L/C Issuer
> pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
> participation in such L/C Borrowing and shall constitute an L/C Advance from
> such Revolving Lender in satisfaction of its participation obligation under
> this Section 2.03.
> 
>      (iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
> pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
> drawn under any Letter of Credit, interest in respect of such Revolving
> Lender’s Revolving Commitment Percentage of such amount shall be solely for
> the account of the L/C Issuer.
> 
>      (v) Each Revolving Lender’s obligation to make Revolving Loans or L/C
> Advances to reimburse the L/C Issuer for amounts drawn under Letters of
> Credit, as contemplated by this Section 2.03(c), shall be absolute and
> unconditional and shall not be affected by any circumstance, including (A) any
> setoff, counterclaim, recoupment, defense or other right that such Revolving
> Lender may have against the L/C Issuer, the Borrower or any other Person for
> any reason whatsoever, (B) the occurrence or continuance of a Default or Event
> of Default, or (C) any other occurrence, event or condition, whether or not
> similar to any of the foregoing; provided,

40

--------------------------------------------------------------------------------




> however, that each Revolving Lender’s obligation to make Loans pursuant to
> this Section 2.03(c) is subject to the conditions set forth in Section 5.02
> (other than delivery by the Borrower of a Loan Notice). No such making of an
> L/C Advance shall relieve or otherwise impair the obligation of the Borrower
> to reimburse the L/C Issuer for the amount of any payment made by the L/C
> Issuer under any Letter of Credit, together with interest as provided herein.
> 
>      (vi) If any Revolving Lender fails to make available to the
> Administrative Agent for the account of the L/C Issuer any amount required to
> be paid by such Revolving Lender pursuant to the foregoing provisions of this
> Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
> shall be entitled to recover from such Revolving Lender (acting through the
> Administrative Agent), on demand, such amount with interest thereon for the
> period from the date such payment is required to the date on which such
> payment is immediately available to the L/C Issuer at a rate per annum equal
> to the Overnight Rate from time to time in effect. A certificate of the L/C
> Issuer submitted to any Revolving Lender (through the Administrative Agent)
> with respect to any amounts owing under this clause (vi) shall be conclusive
> absent manifest error.

     (d) Repayment of Participations.

>      (i) At any time after the L/C Issuer has made a payment under any Letter
> of Credit and has received from any Revolving Lender such Revolving Lender’s
> L/C Advance in respect of such payment in accordance with Section 2.03(c), if
> the Administrative Agent receives for the account of the L/C Issuer any
> payment in respect of the related Unreimbursed Amount or interest thereon
> (whether directly from the Borrower or otherwise, including proceeds of Cash
> Collateral applied thereto by the Administrative Agent), the Administrative
> Agent will distribute to such Revolving Lender its Revolving Commitment
> Percentage thereof (appropriately adjusted, in the case of interest payments,
> to reflect the period of time during which such Revolving Lender’s L/C Advance
> was outstanding) in Dollars and in the same funds as those received by the
> Administrative Agent.
> 
>      (ii) If any payment received by the Administrative Agent for the account
> of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
> under any of the circumstances described in Section 11.05 (including pursuant
> to any settlement entered into by the L/C Issuer in its discretion), each
> Revolving Lender shall pay to the Administrative Agent for the account of the
> L/C Issuer its Revolving Commitment Percentage thereof on demand of the
> Administrative Agent, plus interest thereon from the date of such demand to
> the date such amount is returned by such Revolving Lender, at a rate per annum
> equal to the Overnight Rate from time to time in effect. The obligations of
> the Revolving Lenders under this clause shall survive the payment in full of
> the Obligations and the termination of this Credit Agreement.

     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

>      (i) any lack of validity or enforceability of such Letter of Credit, this
> Credit Agreement or any other Credit Document;
> 
>      (ii) the existence of any claim, counterclaim, setoff, defense or other
> right that the Borrower or any Subsidiary may have at any time against any
> beneficiary or any transferee of such Letter of Credit (or any Person for whom
> any such beneficiary or any such transferee may

41

--------------------------------------------------------------------------------




> be acting), the L/C Issuer or any other Person, whether in connection with
> this Credit Agreement, the transactions contemplated hereby or by such Letter
> of Credit or any agreement or instrument relating thereto, or any unrelated
> transaction;
> 
>      (iii) any draft, demand, certificate or other document presented under
> such Letter of Credit proving to be forged, fraudulent, invalid or
> insufficient in any respect or any statement therein being untrue or
> inaccurate in any respect; or any loss or delay in the transmission or
> otherwise of any document required in order to make a drawing under such
> Letter of Credit;
> 
>      (iv) any payment by the L/C Issuer under such Letter of Credit against
> presentation of a draft or certificate that does not strictly comply with the
> terms of such Letter of Credit; or any payment made by the L/C Issuer under
> such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
> debtor-in-possession, assignee for the benefit of creditors, liquidator,
> receiver or other representative of or successor to any beneficiary or any
> transferee of such Letter of Credit, including any arising in connection with
> any proceeding under any Debtor Relief Law;
> 
>      (v) any adverse change in the relevant exchange rates or in the
> availability of the relevant Alternative Currency to the Borrower or any
> Subsidiary or in the relevant currency markets generally; or
> 
>      (vi) any other circumstance or happening whatsoever, whether or not
> similar to any of the foregoing, including any other circumstance that might
> otherwise constitute a defense available to, or a discharge of, the Borrower
> or any Subsidiary.

     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to the Borrower and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

     (f) Role of the L/C Issuer in such Capacity. Each Revolving Lender and the
Borrower agrees that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to the Borrower’s use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as the
Borrower may have against the beneficiary or transferee at law or under any
other agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages

42

--------------------------------------------------------------------------------




suffered by the Borrower that the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason.

     (g) Cash Collateral. (i) (A) If the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (B) if, as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations or enter into some other arrangements satisfactory to the L/C Issuer
in its reasonable discretion to ensure that the L/C Issuer will be made whole
with respect to any such L/C Obligation (any such arrangements, “Alternative
Arrangements”); (ii) if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds one
hundred five percent (105%) of the Letter of Credit Sublimit then in effect,
then, within two (2) Business Days after receipt of such notice, the Borrower
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the L/C Sublimit;
and (iii) the Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

     The Borrower hereby grants to the Collateral Agent, for the benefit of the
L/C Issuer and the Revolving Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.

     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

     (i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the L/C Issuer for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of the Borrower’s Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

     (j) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as
set forth in Section 2.09.

     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

     2.04 Additional Provisions with respect to Swingline Loans.

     (a) Borrowing Procedures. Each Swingline Borrowing shall be made in Dollars
upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be

43

--------------------------------------------------------------------------------




given by telephone. Each such notice must be received by the Swingline Lender
and the Administrative Agent not later than 3:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swingline Lender of any telephonic Loan Notice,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Loan Notice
and, if not, the Swingline Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swingline Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Lender) prior to 3:00 p.m. on the
date of the proposed Swingline Borrowing (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in this
Article II, or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 4:30 p.m. on the borrowing
date specified in such Loan Notice, make the amount of its Swingline Loan
available to the Borrower. The Swingline Lender shall not be under any
obligation to make a Swingline Loan if any Revolving Lender is at such time a
Impacted Lender or a Defaulting Lender, whether on account of a failure to fund
its obligations under Section 2.04(b)(ii) or otherwise, unless such Defaulting
Lender shall have provided Adequate Assurance.

     (b) Refinancing.

>      (i) The Swingline Lender at any time in its sole and absolute discretion
> may request, on behalf of the Borrower (which hereby irrevocably authorizes
> the Swingline Lender to so request on its behalf), that each Revolving Lender
> make a Revolving Loan that is a Base Rate Loan in an amount equal to such
> Revolving Lender’s Revolving Commitment Percentage of Swingline Loans then
> outstanding. Such request shall be made in writing (which written request
> shall be deemed to be a Loan Notice for purposes hereof) and in accordance
> with the requirements of Section 2.02, without regard to the minimum and
> multiples specified therein for the principal amount of Base Rate Loans, the
> unutilized portion of the Aggregate Commitments or the conditions set forth in
> Section 5.02. The Swingline Lender shall furnish the Borrower with a copy of
> the applicable Loan Notice promptly after delivering such notice to the
> Administrative Agent. Each Revolving Lender shall make an amount equal to its
> Revolving Commitment Percentage of the amount specified in such Loan Notice
> available to the Administrative Agent in Same Day Funds for the account of the
> Swingline Lender at the Administrative Agent’s Office for Dollar-denominated
> payments not later than 1:00 p.m. on the day specified in such Loan Notice,
> whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
> funds available shall be deemed to have made a Revolving Loan that is a Base
> Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
> the funds so received to the Swingline Lender.
> 
>      (ii) If for any reason any Swingline Loan cannot be refinanced by such a
> Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
> request for Revolving Loans submitted by the Swingline Lender as set forth
> herein shall be deemed to be a request by the Swingline Lender that each of
> the Revolving Lenders fund its risk participation in the relevant Swingline
> Loan and each Revolving Lender’s payment to the Administrative Agent for the
> account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
> payment in respect of such participation.

44

--------------------------------------------------------------------------------




>      (iii) If any Revolving Lender fails to make available to the
> Administrative Agent for the account of the Swingline Lender any amount
> required to be paid by such Revolving Lender pursuant to the foregoing
> provisions of this Section 2.04(c) by the time specified in Section
> 2.04(c)(i), the Swingline Lender shall be entitled to recover from such
> Revolving Lender (acting through the Administrative Agent), on demand, such
> amount with interest thereon for the period from the date such payment is
> required to the date on which such payment is immediately available to the
> Swingline Lender at a rate per annum equal to the Overnight Rate from time to
> time in effect. A certificate of the Swingline Lender submitted to any
> Revolving Lender (through the Administrative Agent) with respect to any
> amounts owing under this clause (iii) shall be conclusive absent manifest
> error.
> 
>      (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
> purchase and fund risk participations in Swingline Loans pursuant to this
> Section 2.04(c) shall be absolute and unconditional and shall not be affected
> by any circumstance, including (A) any setoff, counterclaim, recoupment,
> defense or other right that such Revolving Lender may have against the
> Swingline Lender, the Borrower or any other Person for any reason whatsoever,
> (B) the occurrence or continuance of a Default or Event of Default, (C)
> non-compliance with the conditions set forth in Section 5.02, or (D) any other
> occurrence, event or condition, whether or not similar to any of the
> foregoing. No such purchase or funding of risk participations shall relieve or
> otherwise impair the obligation of the Borrower to repay Swingline Loans,
> together with interest as provided herein.

     (c) Repayment of Participations.

>      (i) At any time after any Revolving Lender has purchased and funded a
> risk participation in a Swingline Loan, if the Swingline Lender receives any
> payment on account of such Swingline Loan, the Swingline Lender will
> distribute to such Revolving Lender its Revolving Commitment Percentage of
> such payment (appropriately adjusted, in the case of interest payments, to
> reflect the period of time during which such Revolving Lender’s risk
> participation was funded) in the same funds as those received by the Swingline
> Lender.
> 
>      (ii) If any payment received by the Swingline Lender in respect of
> principal or interest on any Swingline Loan is required to be returned by the
> Swingline Lender under any of the circumstances described in Section 11.05
> (including pursuant to any settlement entered into by the Swingline Lender in
> its discretion), each Revolving Lender shall pay to the Swingline Lender its
> Revolving Commitment Percentage thereof on demand of the Administrative Agent,
> plus interest thereon from the date of such demand to the date such amount is
> returned, at a rate per annum equal to the Overnight Rate. The Administrative
> Agent will make such demand upon the request of the Swingline Lender. The
> obligations of the Revolving Lenders under this clause shall survive the
> Termination Date.

     (d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Revolving
Commitment Percentage of any Swingline Loan, interest in respect thereof shall
be solely for the account of the Swingline Lender.

     (e) Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

45

--------------------------------------------------------------------------------




     2.05 Repayment of Loans.

     (a) Revolving Loans. The Outstanding Amount of the Revolving Loans are due
and payable in full on the Revolving Termination Date.

     (b) Swingline Loans. The Outstanding Amount of each Swingline Loan is due
and payable in full on the earliest to occur of (i) the date of demand by the
Swingline Lender, (ii) ten (10) Business Days after the date on which such
Swingline Loan was made and (iii) the Revolving Termination Date.

     (c) Term Loan A. The Outstanding Amount of the Term Loan A shall be repaid
in sixteen (16) installments. The first fifteen (15) installments, each of which
will be in the amount of $937,500 (being 1.875% of the original principal amount
of the Term Loan A), will be payable on the last day of each July, October,
January and April, beginning July 31 2010 and continuing through January 31,
2014. The sixteenth (16th) and final installment, in the amount of the remaining
principal balance of the Term Loan A, together with accrued but unpaid interest
thereon, will be payable on the Term Loan A Maturity Date.

     (d) Incremental Credit Facilities that are Term Loans. The Outstanding
Amount of any Term Loans established as Incremental Credit Facilities hereunder
shall be repayable as provided in the documentation establishing such term
loans.

     2.06 Prepayments.

     (a) Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided that:

>      (i) in the case of Loans other than Swingline Loans, (A) notice thereof
> must be received by 11:00 a.m. by the Administrative Agent on any Business Day
> on or prior to the date of prepayment, in the case of Eurocurrency Rate Loans
> denominated in Dollars, subject to any breakage costs and other costs due
> pursuant to Section 3.05, (B) four (4) Business Days (or five in the case of
> prepayment of Loans denominated in Special Notice Currencies) prior to any
> date of prepayment, in the case of Eurocurrency Rate Loans denominated in
> Alternative Currencies, and (C) on the date of prepayment (which shall be a
> Business Day), in the case of Base Rate Loans, and in each case, any such
> prepayment shall be a minimum principal amount of $1 million and integral
> multiples of $500,000 in excess thereof, in the case of Eurocurrency Rate
> Loans and $500,000 and integral multiples of $100,000 in excess thereof, in
> the case of Base Rate Loans, or, in each case, the entire remaining principal
> amount thereof, if less; and
> 
>      (ii) in the case of Swingline Loans, (A) notice thereof must be received
> by the Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy to
> the Administrative Agent), and (B) any such prepayment shall be in the same
> minimum principal amounts as for advances thereof (or any lesser amount that
> may be acceptable to the Swingline Lender).

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein. Prepayments of Eurocurrency Rate Loans hereunder shall be
accompanied by accrued interest on the amount prepaid and breakage or other
amounts due, if any, under Section 3.05.

46

--------------------------------------------------------------------------------




     (b) Mandatory Prepayments.

>      (i) Revolving Commitments. If at any time (A) the Outstanding Amount of
> Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
> (B) the Outstanding Amount of L/C Obligations shall exceed the L/C Sublimit,
> (C) the Outstanding Amount of Swingline Loans shall exceed the Swingline
> Sublimit, or (D) the aggregate Outstanding Amount of Loans denominated in
> Alternative Currencies shall exceed the Alternative Currency Sublimit,
> immediate prepayment will be made on or in respect of the Revolving
> Obligations in an amount equal to such excess; provided, however, that, except
> with respect to clause (B), L/C Obligations will not be Cash Collateralized
> hereunder until the Revolving Loans and Swingline Loans have been paid in
> full.
> 
>      (ii) Dispositions and Involuntary Dispositions. Unless otherwise agreed
> by the Required Lenders, prepayment will be made on the Loan Obligations in an
> amount equal to one hundred percent (100%) of the Net Cash Proceeds received
> by any member of the Consolidated Group from any Disposition or Involuntary
> Disposition on the Business Day following receipt thereof, to the extent that
> (A) such proceeds are not invested in properties or assets useful to the
> business of the Consolidated Group within twelve months of the date of
> receipt, and (B) the aggregate principal amount of such proceeds that are not
> so reinvested in accordance with clause (A) hereof shall exceed $1 million in
> any fiscal year.
> 
>      (iii) Extraordinary Receipts. Unless otherwise agreed by the Required
> Lenders, prepayment will be made on Loan Obligations in an amount equal to one
> hundred percent (100%) of Net Cash Proceeds from any Extraordinary Receipts on
> the Business Day following receipt thereof, to the extent (A) such proceeds
> are not invested in properties or assets useful to the business of the
> Consolidated Group within twelve months of the date of such Extraordinary
> Receipt and (B) the aggregate amount of such proceeds that are not invested in
> accordance with clause (A) hereof exceeds $1 million in any fiscal year.
> 
>      (iv) Debt Transactions. Unless otherwise agreed by the Required Lenders,
> prepayment will be made on the Loan Obligations in an amount equal to one
> hundred percent (100%) of the Net Cash Proceeds from any Debt Transactions
> occurring after the Closing Date on the Business Day following receipt
> thereof.
> 
>      (v) Equity Transactions. Unless otherwise agreed by the Required Lenders,
> prepayment will be made on the Loan Obligations from Equity Transaction
> occurring after the Closing Date in an amount equal to the percentage of Net
> Cash Proceeds received therefrom shown below:

Consolidated Leverage Ratio Percentage of Net Cash Proceeds Payable

--------------------------------------------------------------------------------

Greater than or equal to 2.0:1.0 50.0%     Less than 2.0:1.0 but greater than
1.5:1.0 25.0%     Less than or equal to 1.5:1.0 0.0%

Determinations hereunder shall be made after giving effect thereto on a Pro
Forma Basis. Prepayments due hereunder will be payable on the Business Day
following receipt thereof.

47

--------------------------------------------------------------------------------




     (c) Application. Within each Loan, prepayments will be applied first to
Base Rate Loans, then to Eurocurrency Rate Loans in direct order of Interest
Period maturities. In addition:

>      (i) Voluntary Prepayments. Voluntary prepayments will be applied as
> specified by the Borrower; provided that:
> 
> >      (A) in the case of prepayments on the Term Loans, the prepayments will
> > be applied pro rata among the outstanding Term Loans; and
> > 
> >      (B) with respect to any prepayment applied to any particular Term Loan,
> > the prepayment will be applied on a pro rata basis to remaining principal
> > installments thereunder.
> 
>      (ii) Mandatory Prepayments. Mandatory prepayments will be applied as
> follows:
> 
> >      (A) Mandatory prepayments in respect of the Revolving Commitments under
> > subsection (b)(i) above shall be applied to the respective Revolving
> > Obligations as appropriate.
> > 
> >      (B) Mandatory prepayments in respect of Dispositions and Involuntary
> > Dispositions under subsection (b)(ii) above, Extraordinary Receipts under
> > subsection (b)(iii) above, Debt Transactions under subsection (b)(iv) above
> > and Equity Transactions under subsection (b)(v) above shall be applied as
> > follows: first, on a pro rata basis to the Term Loans, until paid in full,
> > and then to the Revolving Obligations. Mandatory prepayments on any
> > particular Term Loan will be applied on a pro rata basis to remaining
> > principal installments thereunder.
> > 
> >      (C) Mandatory prepayments made on or in respect of the Revolving
> > Obligations hereunder shall not reduce the Aggregate Revolving Committed
> > Amount.
> 
>      (iii) Ratable Application. Prepayments on the Loan Obligations will be
> paid by the Administrative Agent to the Lenders ratably in accordance with
> their respective interests therein (except for Defaulting Lenders where their
> share will be held as provided in Section 2.14(a) hereof).

     2.07 Termination or Reduction of Commitments.

     The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Borrower to the Administrative Agent; provided that (i) any such
notice thereof must be received by 11:00 a.m. at least five (5) Business Days
prior to the date of reduction or termination and any such prepayment shall be
in a minimum principal amount of $5 million and integral multiples of $1 million
in excess thereof; (ii) the Commitments may not be reduced to an amount less
than the Loan Obligations then outstanding thereunder and (iii) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit, the L/C Sublimit, the Designated Borrower Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess (after giving effect to any
Cash Collateralization or Alternative Arrangements). The Administrative Agent
will give prompt notice to the Lenders of any such reduction in Commitments. The
amount of any such Aggregate Commitment reduction shall not be

48

--------------------------------------------------------------------------------




applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by the Borrower. Subject to the provisions of
subsections (a) and (b) of Section 2.14 or as may be otherwise provided herein,
any reduction of Commitments shall be applied ratably to the commitment of each
Lender according to its commitment percentage thereof. All commitment or other
fees accrued with respect thereto through the effective date of any termination
of Commitments shall be paid on the effective date of such termination.

2.08 Interest.

     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Percentage plus (in the case
of a Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in
the United Kingdom or a Participating Member State) the Mandatory Cost; (ii)
each Loan that is a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Percentage; and (iii) each Swingline
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage.

     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

>      (ii) During the continuance of an Event of Default under Section 9.01(f),
> the Borrower shall pay interest on the principal amount of all outstanding
> Loans hereunder at a fluctuating interest rate per annum at all times equal to
> the Default Rate to the fullest extent permitted by applicable Law.
> 
>      (iii) During the continuance of an Event of Default other than an Event
> of Default under Section 9.01(f), the Borrower shall, upon the written request
> of the Required Lenders, pay interest on the principal amount of all
> outstanding Loans hereunder at a fluctuating interest rate per annum at all
> times equal to the Default Rate to the fullest extent permitted by applicable
> Law.
> 
>      (iv) Accrued and unpaid interest on past due amounts (including interest
> on past due interest) shall be due and payable upon demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     2.09 Fees.

     (a) Commitment Fee.

     The Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender (other than a Defaulting Lender which shall be dealt with as
provided in Section 2.14) in accordance with its Revolving Commitment Percentage
thereof, a commitment fee (the “Commitment Fee”), in Dollars, equal to the
Applicable Percentage of the actual daily amount by which the Aggregate
Revolving

49

--------------------------------------------------------------------------------




Committed Amount exceeds the sum of (i) the Outstanding Amount of Revolving
Loans plus (ii) the Outstanding Amount of L/C Obligations. The Commitment Fee
for the Revolving Commitments shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Revolving Termination Date. The Commitment Fee for the
Revolving Commitments shall be calculated quarterly in arrears, and if there is
any change in the Applicable Percentage during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Percentage separately
for each period during such quarter that such Applicable Percentage was in
effect. For purposes hereof, Swingline Loans shall not be counted toward or be
considered as usage of the Aggregate Revolving Committed Amount.

     (b) Letter of Credit Fees.

>      (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
> Agent for the account of each Revolving Lender (other than a Defaulting Lender
> which shall be dealt with as provided in Section 2.14) in accordance with its
> Revolving Commitment Percentage, in Dollars, a Letter of Credit fee for each
> Letter of Credit equal to the Applicable Percentage multiplied by the Dollar
> Equivalent of the actual daily maximum amount available to be drawn under such
> Letter of Credit (whether or not such maximum amount is then in effect under
> such Letter of Credit) (the “Letter of Credit Fees”). For purposes of
> computing the daily amount available to be drawn under any Letter of Credit,
> the amount of such Letter of Credit shall be determined in accordance with
> Section 1.06. The Letter of Credit Fees shall be computed on a quarterly basis
> in arrears, and shall be due and payable on the first Business Day after the
> end of each March, June, September and December, commencing with the first
> such date to occur after the issuance of such Letter of Credit, on the L/C
> Expiration Date and thereafter on demand. If there is any change in the
> Applicable Percentage during any quarter, the daily maximum amount of each
> Letter of Credit shall be computed and multiplied by the Applicable Percentage
> separately for each period during such quarter that such Applicable Percentage
> was in effect. Notwithstanding anything to the contrary contained herein,
> during the continuance of an Event of Default under Section 9.01(f), all
> Letter of Credit Fees shall accrue at the Default Rate, and during the
> continuance of an Event of Default other than an Event of Default under
> Section 9.01(f), then upon the request of the Required Lenders, while any
> Event of Default exists, all Letter of Credit Fees shall accrue at the Default
> Rate.
> 
>      (ii) Fronting Fee and Documentary and Processing Charges Payable to L/C
> Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
> in Dollars, a fronting fee with respect to each Letter of Credit at the rate
> and at the times specified in the Fee Letter. In addition, the Borrower shall
> pay directly to the L/C Issuer for its own account the customary issuance,
> presentation, amendment and other processing fees, and other standard costs
> and charges, of the L/C Issuer relating to letters of credit as from time to
> time in effect. Such customary fees and standard costs and charges are due and
> payable on demand and are nonrefundable.

     (c) Other Fees.

>      (i) The Borrower shall pay to the Administrative Agent and the Joint Lead
> Arrangers for their own respective accounts, in Dollars, fees in the amounts
> and at the times specified in the Fee Letter. Such fees shall be fully earned
> when paid and shall not be refundable for any reason whatsoever.

50

--------------------------------------------------------------------------------




>      (ii) The Borrower shall pay to the Lenders, in Dollars, such fees as
> shall have been separately agreed upon in writing in the amounts and at the
> times so specified. Such fees shall be fully earned when paid and shall not be
> refundable for any reason whatsoever.

     2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Margin.

     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Daily Floating Eurodollar Rate) shall be
made on the basis of a year of three hundred sixty-five (365) or three hundred
sixty-six (366) days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Parent, the
Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders and/or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(j),
2.08(b), 2.09 or under Article IX. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(j), 2.08(b), 2.09 or under Article IX. The
Borrower’s obligations under this paragraph shall survive the Termination Date,
but only if the events described in Section 11.05 occur.

     2.11 Payments Generally; Administrative Agent’s Clawback.

     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of

51

--------------------------------------------------------------------------------




the foregoing, the Administrative Agent may require that any payments due under
this Credit Agreement be made in the United States. If, for any reason, the
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its pro rata share of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

> (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
> Administrative Agent shall have received notice from a Lender prior to the
> proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
> any Borrowing of a Base Rate Loan, prior to 12:00 noon on the date of such
> Borrowing) that such Lender will not make available to the Administrative
> Agent such Lender’s share of such Borrowing, the Administrative Agent may
> assume that such Lender has made such share available on such date in
> accordance with Section 2.02 (or, in the case of any Borrowing of a Base Rate
> Loan, that such Lender has made such share available in accordance with and at
> the time required by Section 2.02) and may, in reliance upon such assumption,
> make available to the Borrower a corresponding amount. In such event, if a
> Lender has not in fact made its share of the applicable Borrowing available to
> the Administrative Agent, then the applicable Lender and the Borrower
> severally agree to pay to the Administrative Agent forthwith on demand such
> corresponding amount in Same Day Funds with interest thereon, for each day
> from and including the date such amount is made available to the Borrower to
> but excluding the date of payment to the Administrative Agent, at (A) in the
> case of a payment to be made by such Lender, the Overnight Rate and (B) in the
> case of a payment to be made by the Borrower, the interest rate applicable to
> Base Rate Loans. If the Borrower and such Lender shall pay such interest to
> the Administrative Agent for the same or an overlapping period, the
> Administrative Agent shall promptly remit to the Borrower the amount of such
> interest paid by the Borrower for such period. If such Lender pays its share
> of the applicable Borrowing to the Administrative Agent, then the amount so
> paid shall constitute such Lender’s Loan included in such Borrowing. Any
> payment by the Borrower shall be without prejudice to any claim the Borrower
> may have against a Lender that shall have failed to make such payment to the
> Administrative Agent.
> 
>      (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
> the Administrative Agent shall have received notice from the Borrower prior to
> the date on which any payment is due to the Administrative Agent for the
> account of the Lenders or the L/C Issuer hereunder that the Borrower will not
> make such payment, the Administrative Agent may assume that the Borrower has
> made such payment on such date in accordance herewith and may, in reliance
> upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
> may be, the amount due. In such event, if the Borrower has not in fact made
> such payment, then each of the Lenders or the L/C Issuer, as the case may be,
> severally agrees to repay to the Administrative Agent forthwith on demand the
> amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
> interest thereon, for each day from and including the date such amount is
> distributed to it to but excluding the date of payment to the Administrative
> Agent, at the Overnight Rate.

52

--------------------------------------------------------------------------------




A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

     (d) Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans (as to Revolving Lenders) and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
11.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).

     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

     (f) Allocation of Funds. If at any time insufficient funds are received by
or are available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward costs and expenses reimbursable by the
Borrower pursuant to Section 11.04 (including all reasonable fees, expenses and
disbursements of legal counsel as provided therein and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

     2.12 Sharing of Payments By Lenders.

     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein), then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

>      (i) if any such participations or subparticipations are purchased and all
> or any portion of the payment giving rise thereto is recovered, such
> participations or subparticipations shall be rescinded and the purchase price
> restored to the extent of such recovery, without interest; and

53

--------------------------------------------------------------------------------




>      (ii) the provisions of this Section shall not be construed to apply to
> (A) any payment made by the Borrower pursuant to and in accordance with the
> express terms of this Credit Agreement, (B) any amounts applied by the
> Swingline Lender to outstanding Swingline Loans, (C) any amounts applied to
> L/C Obligations by the L/C Issuer or Swingline Loans by the Swingline Lender,
> as appropriate, from Cash Collateral or Adequate Assurance provided under
> Section 2.14(c), or (D) any payment obtained by a Lender as consideration for
> the assignment of or sale of a participation in any of its Loans or
> subparticipations in L/C Obligations or Swingline Loans to any assignee or
> participant.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation to the extent a Lender would otherwise
be entitled to do so hereunder.

> 2.13 Evidence of Debt.

     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. The Borrower shall execute and deliver to the
Administrative Agent a Note for each Lender that requests one, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

> 2.14 Defaulting and Impacted Lenders.

     (a) Defaulting Lenders. Notwithstanding anything contained herein to the
contrary, in the case of a Defaulting Lender:

>      (i) the L/C Issuer may require the Borrower to provide Adequate
> Assurance, which may include cash collateral, for the Defaulting Lender’s
> share of the L/C Obligations as a condition to the issuance or extension of
> Letters of Credit, as referenced in Section 2.03(a)(ii)(G) and as provided in
> Section 2.14(c) hereof;
> 
>      (ii) the Swingline Lender may require the Borrower to provide Adequate
> Assurance, which may include cash collateral, for the Defaulting Lender’s
> share of the Swingline Loans as a

54

--------------------------------------------------------------------------------




> condition to the making or extension of Swingline Loans, as referenced in
> Section 2.04(a) and as provided in Section 2.14(c) hereof;
> 
>      (iii) the Defaulting Lender may be replaced as provided in Section 11.13;
> 
>      (iv) all payments of principal and interest owing to a Defaulting Lender
> will be paid into an account or subaccount with the Administrative Agent for
> the benefit of the Defaulting Lender (collectively, the “Defaulting Lender
> Account”) and held to secure the Defaulting Lender’s obligations hereunder.
> Amounts held in the Defaulting Lender Account will be used, first, to
> reimburse the Administrative Agent and Collateral Agent for the Defaulting
> Lender’s share of fees and expenses to the extent then unpaid, second, as cash
> collateral for the Defaulting Lender’s share of outstanding L/C Obligations
> and Swingline Loans (allocated across such Obligations ratably), third, to
> fund the Defaulting Lender’s share of Revolving Loan advances, fourth, as cash
> collateral for the Defaulting Lender’s unfunded share the of Revolving
> Commitments. Any amounts remaining in the Defaulting Lender Account after
> payment in full of the Defaulting Lender’s obligations and termination of the
> commitments under this Credit Agreement and the other Credit Documents will be
> paid over to the Defaulting Lender;
> 
>      (v) the Defaulting Lender shall not be entitled to vote or receive a
> commitment fee, facility fee or Letter of Credit fee hereunder for so long as
> it shall be a Defaulting Lender (and the Borrower shall be entitled to retain
> such fees); and
> 
>      (vi) the Borrower may (in its discretion) apply all or any portion to be
> specified by the Borrower of any optional reduction of unused Commitments
> under Section 2.07 to the unused Commitments of any such Defaulting Lender as
> specified by the Borrower before applying any remaining reduction to all
> Lenders in the manner otherwise specified in Section 2.07.

     (b) Impacted Lenders. Notwithstanding anything contained herein to the
contrary, in the case of an Impacted Lender:

>      (i) the L/C Issuer may require the Borrower to provide Adequate
> Assurance, which may include cash collateral, for the Impacted Lender’s share
> of the L/C Obligations as a condition to the issuance or extension of Letters
> of Credit, as referenced in Section 2.03(a)(ii)(G) and as provided in Section
> 2.14(c) hereof;
> 
>      (ii) the Swingline Lender may require the Borrower to provide Adequate
> Assurance, which may include cash collateral, for the Impacted Lender’s share
> of the Swingline Loans as a condition to the making or extension of Swingline
> Loans, as referenced in Section 2.04(a)and as provided in Section 2.14(c)
> hereof; and
> 
>      (iii) the Impacted Lender may be replaced as provided in Section 11.13;
> and
> 
>      (iv) the Borrower may (in its discretion) apply all or any portion to be
> specified by the Borrower of any optional reduction of unused Revolving
> Commitments under Section 2.07 to the unused Revolving Commitments of any such
> Impacted Lender as specified by the Borrower before applying any remaining
> reduction to all Revolving Lenders in the manner otherwise specified in
> Section 2.07.

     (c) Provision of Cash Collateral and Adequate Assurance. Where cash
collateral or other Adequate Assurance is provided in respect of the obligations
of a Defaulting Lender or a Impacted

55

--------------------------------------------------------------------------------




Lender, the cash collateral will be held in a blocked non-interest bearing
deposit account with the applicable L/C Issuer or Swingline Lender, as
appropriate, to secure the obligations of the Defaulting Lender or Impacted
Lender to the L/C Issuer or Swingline Lender, as appropriate, and the Borrower
or other party providing the cash collateral or other Adequate Assurance pledges
and grants a security interest therein to the applicable L/C Issuer or Swingline
Lender, as appropriate.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

>      (ii) If the Borrower or the Administrative Agent shall be required by the
> Internal Revenue Code to withhold or deduct any Taxes, including both United
> States federal backup withholding and withholding taxes, from any payment,
> then (A) the Administrative Agent shall withhold or make such deductions as
> are determined by the Administrative Agent to be required based upon the
> information and documentation it has received pursuant to subsection (e)
> below, (B) the Administrative Agent shall timely pay the full amount withheld
> or deducted to the relevant Governmental Authority in accordance with the
> Internal Revenue Code, and (C) to the extent that the withholding or deduction
> is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
> Borrower shall be increased as necessary so that after any required
> withholding or the making of all required deductions (including deductions
> applicable to additional sums payable under this Section) the Administrative
> Agent, each Lender or the L/C Issuer, as the case may be, receives an amount
> equal to the sum it would have received had no such withholding or deduction
> been made.

     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest, both without duplication, and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof

56

--------------------------------------------------------------------------------




within ten (10) days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

>      (ii) Without limiting the provisions of subsection (a) or (b) above, each
> Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and
> the Administrative Agent, and shall make payment in respect thereof within ten
> (10) days after demand therefor, against any and all Taxes and any and all
> related losses, claims, liabilities, penalties, interest, both without
> duplication, and expenses (including the fees, charges and disbursements of
> any counsel for the Borrower or the Administrative Agent) incurred by or
> asserted against the Borrower or the Administrative Agent by any Governmental
> Authority as a result of the failure by such Lender or the L/C Issuer, as the
> case may be, to deliver, or as a result of the inaccuracy, inadequacy or
> deficiency of, any documentation required to be delivered by such Lender or
> the L/C Issuer, as the case may be, to the Borrower or the Administrative
> Agent pursuant to subsection (e). Each Lender and the L/C Issuer hereby
> authorizes the Administrative Agent to set off and apply any and all amounts
> at any time owing to such Lender or the L/C Issuer, as the case may be, under
> this Credit Agreement or any other Credit Document against any amount due to
> the Administrative Agent under this clause (ii). The agreements in this clause
> (ii) shall survive the resignation and/or replacement of the Administrative
> Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
> Issuer, the termination of the Aggregate Commitments and the repayment,
> satisfaction or discharge of all other Obligations.

     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

>      (ii) Without limiting the generality of the foregoing, if the Borrower is
> resident for tax purposes in the United States,
> 
> >      (A) any Lender that is a “United States person” within the meaning of
> > Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
> > Borrower and the Administrative Agent executed originals of IRS Form W-9 (or
> > any successor form) or such other documentation or information prescribed by
> > applicable Laws or reasonably requested by the Borrower or the

57

--------------------------------------------------------------------------------




> > Administrative Agent as will enable the Borrower or the Administrative
> > Agent, as the case may be, to determine whether or not such Lender is
> > subject to backup withholding or information reporting requirements; and
> > 
> >      (B) each Foreign Lender that is entitled under the Internal Revenue
> > Code or any applicable treaty to an exemption from or reduction of
> > withholding tax with respect to payments hereunder or under any other Credit
> > Document shall deliver to the Borrower and the Administrative Agent (in such
> > number of originals as shall be requested by the recipient) on or prior to
> > the date on which such Foreign Lender becomes a Lender under this Credit
> > Agreement (and from time to time thereafter upon the request of the Borrower
> > or the Administrative Agent, but only if such Foreign Lender is legally
> > entitled to do so), whichever of the following is applicable:
> > 
> > >      (I) executed originals of IRS Form W-8BEN (or any successor form)
> > > claiming eligibility for benefits of an income tax treaty to which the
> > > United States is a party,
> > > 
> > >      (II) executed originals of IRS Form W-8ECI (or any successor form),
> > > 
> > >      (III) executed originals of IRS Form W-8IMY (or any successor form)
> > > and all required supporting documentation,
> > > 
> > >      (IV) in the case of a Foreign Lender claiming the benefits of the
> > > exemption for portfolio interest under section 881(c) of the Internal
> > > Revenue Code, (x) a certificate to the effect that such Foreign Lender is
> > > not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
> > > Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower
> > > within the meaning of section 881(c)(3)(B) of the Internal Revenue Code,
> > > or (C) a “controlled foreign corporation” described in section
> > > 881(c)(3)(C) of the Internal Revenue Code and (y) two executed originals
> > > of IRS Form W-8BEN (or any successor form), or
> > > 
> > >      (V) executed originals of any other form prescribed by applicable
> > > Laws as a basis for claiming exemption from or a reduction in United
> > > States federal withholding tax together with such supplementary
> > > documentation as may be prescribed by applicable Laws to permit the
> > > Borrower or the Administrative Agent to determine the withholding or
> > > deduction required to be made.
> 
>      (iii) Each Lender shall promptly (A) notify the Borrower and the
> Administrative Agent of any change in circumstances which would modify or
> render invalid any claimed exemption or reduction, and (B) take such steps as
> shall not be materially disadvantageous to it, in the reasonable judgment of
> such Lender, and as may be reasonably necessary (including the redesignation
> of its Lending Office) to avoid any requirement of applicable Laws of any
> jurisdiction that the Borrower or the Administrative Agent make any
> withholding or deduction for taxes from amounts payable to such Lender.

     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received

58

--------------------------------------------------------------------------------




a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

     3.02 Illegality.

     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans in
the Applicable Currency, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the Applicable Currency in the applicable interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, from the date of such notice to the date such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist (which such Lender shall do promptly after such
determination):

>      (a) any obligation of such Lender to make or continue Eurocurrency Rate
> Loans in the Applicable Currency or to convert Base Rate Loans to Eurocurrency
> Rate Loans in the Applicable Currency shall be suspended and the Borrower
> shall, upon written demand from such Lender (with a copy to the Administrative
> Agent), at Borrower’s option either prepay such Eurocurrency Loans or convert
> all Eurocurrency Rate Loans of such Lender to Base Rate Loans (with the Base
> Rate determined other than by reference to the Eurocurrency Rate), either on
> the last day of the Interest Period therefor, if such Lender may lawfully
> continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
> if such Lender may not lawfully continue to maintain such Eurocurrency Rate
> Loans; and
> 
>      (b) if such notice relates to the unlawfulness or asserted unlawfulness
> of charging interest based on the Daily Floating Eurodollar Rate, then all
> Base Rate Loans shall accrue interest at a Base Rate determined without
> reference to the Daily Floating Eurodollar Rate.
> 
> Upon any such prepayment or conversion, the Borrower shall also pay accrued
> interest on the amount so prepaid or converted.
> 
> Each Lender agrees to designate a different Lending Office if such designation
> will avoid the need for such notice and will not, in the good faith judgment
> of such Lender, otherwise be materially disadvantageous to such Lender.

59

--------------------------------------------------------------------------------




     3.03 Inability to Determine Rates.

     If the Required Lenders determine in good faith in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits in the Applicable Currency are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with the Daily Floating Eurodollar Rate, or (c) the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders, which instruction shall be
given by the Required Lenders, as soon as the circumstances described in this
Section 3.03 no longer exist) revokes such notice. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the Applicable Currency or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

     3.04 Increased Cost; Capital Adequacy.

     (a) Increased Costs Generally. If any Change in Law shall:

>      (i) impose, modify or deem applicable any reserve, special deposit,
> compulsory loan, insurance charge or similar requirement against assets of,
> deposits with or for the account of, or credit extended or participated in by,
> any Lender (except (A) any reserve requirement reflected in the Eurocurrency
> Rate) and (B) the requirements of the Bank of England and the Financial
> Services Authority or the European Central Bank reflected in the Mandatory
> Cost, other than as set forth below) or the L/C Issuer;
> 
>      (ii) subject any Lender or the L/C Issuer to any tax of any kind
> whatsoever with respect to this Credit Agreement, any Letter of Credit, any
> participation in a Letter of Credit or any Eurocurrency Loan made by it, or
> change the basis of taxation of payments to such Lender or the L/C Issuer in
> respect thereof (except for Indemnified Taxes or Other Taxes covered by
> Section 3.01 and the imposition of, or any change in the rate of, any Excluded
> Tax payable by such Lender or the L/C Issuer);
> 
>      (iii) result in the failure of the Mandatory Cost, as calculated
> hereunder, to represent the cost to any Lender of complying with the
> requirements of the Bank of England and/or the Financial Services Authority or
> the European Central Bank in relation to its making, funding or maintaining
> Eurocurrency Rate Loans; or
> 
>      (iv) impose on any Lender or the L/C Issuer or the London interbank
> market any other condition, cost or expense affecting this Credit Agreement or
> Eurocurrency Loans made by such Lender or any Letter of Credit or
> participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the

60

--------------------------------------------------------------------------------




amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, in accordance with clause (c) below, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay in accordance with clause (c) below to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

     3.05 Compensation for Losses.

     Upon written demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

61

--------------------------------------------------------------------------------




     (c) any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefore as a result of a request by the Borrower
pursuant to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

     3.06 Mitigation Obligations; Replacement of Lenders.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower agrees to pay
all reasonable costs and expenses incurred by an Lender or any L/C Issuer in
connection with such designation or assignment.

     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.13.

     3.07 Survival.

     All of the Borrower’s obligations under this Article III shall survive the
Termination Date and the resignation of the Administrative Agent.

62

--------------------------------------------------------------------------------




ARTICLE IV

GUARANTY

     4.01 The Guaranty.

     (a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

     (b) Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents, Swap Contracts, Treasury Management Agreements or
other documents relating to the Obligations, the obligations of each Guarantor
under this Credit Agreement and the other Credit Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

     4.02 Obligations Unconditional.

     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Termination Date has occurred. Without limiting the generality of the foregoing,
it is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

     (b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

63

--------------------------------------------------------------------------------




     (c) the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

     (d) any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

     (e) any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

     4.03 Reinstatement.

     Neither the Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower, by reason of the Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Guaranteed Obligations. The obligations of the Guarantors under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Obligations, whether as a result of any proceedings pursuant to
any Debtor Relief Law or otherwise, and each Guarantor agrees that it will
indemnify the Administrative Agent and each holder of Guaranteed Obligations on
demand for all reasonable costs and expenses (including all reasonable fees,
expenses and disbursements of any law firm or other counsel) incurred by the
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

     4.04 Certain Waivers.

     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrower
hereunder or against any collateral securing the Guaranteed Obligations or
otherwise, (b) it will not assert any right to require the action first be taken
against the Borrower or any other Person (including any co-guarantor) or pursuit
of any other remedy or enforcement any other right, and (c) nothing contained
herein shall prevent or limit action being taken against the Borrower hereunder,
under the other Credit

64

--------------------------------------------------------------------------------




Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrower nor the Guarantors shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Termination Date shall
have occurred, it being the purpose and intent that the Guarantors’ obligations
hereunder be absolute, irrevocable, independent and unconditional under all
circumstances.

     4.05 Remedies.

     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 9.02) for purposes of Section 4.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 4.01. The Guarantors acknowledge and
agree that the Guaranteed Obligations are secured in accordance with the terms
of the Collateral Documents and that the holders of the Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

     4.06 Rights of Contribution.

     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Termination Date has occurred, and none of
the Guarantors shall exercise any such contribution rights until the Termination
Date has occurred.

     4.07 Guaranty of Payment; Continuing Guaranty.

     The guarantee in this Article IV is a guaranty of payment and not of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     5.01 Conditions to Initial Credit Extensions.

     The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

     (a) Executed Credit Documents. The Administrative Agent’s receipt of
counterparts of this Credit Agreement, the Notes, the Security Agreement and the
Pledge Agreement, in each case, dated as of the Closing Date, duly executed by a
Responsible Officer of each Credit Party party thereto and by each

65

--------------------------------------------------------------------------------




Lender party thereto, and in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders.

     (b) Organization Documents, Etc. The Administrative Agent’s receipt of a
duly executed certificate of a Responsible Officer of each Credit Party, in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders, attaching each of the following documents and certifying that each
is true, correct and complete and in full force and effect as of the Closing
Date:

>      (i) Charter Documents. Copies of its articles or certificate of
> organization or formation, certified to be true, correct and complete as of a
> recent date by the appropriate Governmental Authority of the jurisdiction of
> its organization or formation;
> 
>      (ii) Bylaws. Copies of its bylaws, operating agreement or partnership
> agreement;
> 
>      (iii) Resolutions. Copies of its resolutions approving and adopting the
> Credit Documents to which it is party, the transactions contemplated therein,
> and authorizing the execution and delivery thereof;
> 
>      (iv) Incumbency. Incumbency certificates identifying the Responsible
> Officers of such Credit Party that are authorized to execute Credit Documents
> and to act on such Credit Party’s behalf in connection with the Credit
> Documents; and
> 
>      (v) Good Standing Certificates. A certificate of good standing or the
> equivalent from its jurisdiction of organization or formation, as applicable,
> in each case certified as of a recent date by the appropriate Governmental
> Authority.

     (c) Opinions of Counsel. The Administrative Agent’s receipt of duly
executed favorable opinions of counsel to the Credit Parties, dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders.

     (d) Financial Statements. The Administrative Agent’s receipt of each of the
following:

>      (i) The audited consolidated and consolidating balance sheets of the
> Parent for the fiscal year ended December 31, 2009, and the related
> consolidated and consolidating statements of income or operations,
> shareholders’ equity and cash flows for such fiscal year (including the notes
> thereto), prepared in accordance with GAAP; and
> 
>      (ii) The unaudited consolidated and consolidating financial statements of
> the Parent for the fiscal quarter ended March 31, 2010 and the related
> consolidated and consolidating statements of income or operations,
> shareholders’ equity and cash flows for such fiscal quarter, prepared in
> accordance with GAAP.
> 
>      (iii) A management prepared consolidated balance sheet of the Borrower
> and its Subsidiaries for the fiscal year ended December 31, 2009, and the
> related consolidated statements of income or operations, shareholders’ equity
> and cash flows for such fiscal year (including the notes thereto), prepared in
> accordance with GAAP and certified by a Responsible Officer of the Borrower as
> fairly representing in all material respects the financial condition of the
> Borrower and its Subsidiaries with respect to such fiscal years; and

66

--------------------------------------------------------------------------------




>      (iv) Management prepared projected annual financial statements of the
> Parent and its Subsidiaries on a consolidated basis for fiscal years 2010
> through 2013, prepared in a manner consistent with the projections delivered
> by the Parent to the Lenders prior to the Closing Date, accompanied by a
> certificate of a Responsible Officer of the Parent on behalf of the Parent to
> the effect that (i) such projections were prepared by the Parent in good
> faith, (ii) the Parent had a reasonable basis for the assumptions contained in
> such projections on the date such projections were prepared and as of the date
> furnished to the Administrative Agent and the Lenders and (iii) such
> projections have been prepared in accordance with such assumptions.

     (e) Officer Certificates. The Administrative Agent’s receipt of a
certificate or certificates of a Responsible Officer of the Borrower, dated as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, certifying each of the following:

>      (i) Consents. No consents, licenses or approvals are required in
> connection with the execution, delivery and performance by any Credit Party of
> the Credit Documents to which it is a party, other than as are in full force
> and effect and, to the extent requested by the Administrative Agent, are
> attached thereto;
> 
>      (ii) Material Adverse Effect. There has been no event or circumstance
> since the date of the audited financial statements for the fiscal year ending
> December 31, 2009 that has had or would reasonably be expected to have, either
> individually or in the aggregate, a Material Adverse Effect;
> 
>      (iii) No Litigation. There are no actions, suits, investigations,
> criminal prosecutions, civil investigative demands, imposition of criminal or
> civil fines or penalties, proceedings, claims or disputes pending or, to the
> knowledge of the Borrower, threatened or contemplated, at law, in equity, in
> arbitration or before any Governmental Authority, by or against the any member
> of the Consolidated Group that (a) purport to affect or pertain to this Credit
> Agreement or any other Credit Document, or any of the transactions
> contemplated hereby or (b) would reasonably be expected to have a Material
> Adverse Effect.
> 
>      (iv) Financial Statements. The annual and quarterly financial statements
> delivered to the Administrative Agent pursuant to Section 5.01(d) hereof (A)
> were prepared in accordance with GAAP consistently applied throughout the
> period covered thereby, except as otherwise expressly noted therein, (B)
> fairly present the financial condition of the Consolidated Group as of the
> date thereof and the results of operations for the period covered thereby in
> accordance with GAAP consistently applied throughout the period covered
> thereby, except as otherwise expressly noted therein (and with respect to such
> quarterly statements, subject to the absence of footnotes and to normal
> year-end audit adjustments) and (C) show all material indebtedness and other
> liabilities, direct or contingent, of the Consolidated Group as of the date
> thereof, including liabilities for taxes, material commitments and
> Indebtedness; and
> 
>      (v) Financial Covenant Calculations. The calculation of the financial
> covenants set forth in Section 8.12 as of the end of the most recent fiscal
> quarter of the Parent ending prior to the Closing Date.

     (f) Personal Property Collateral. The Collateral Agent’s receipt of the
following, each in form and substance satisfactory to the Collateral Agent:

67

--------------------------------------------------------------------------------




>      (i) Lien Priority. Evidence that (A) the Collateral Agent, on behalf of
> the Lenders, holds a perfected, first priority Lien on all Collateral (other
> than Permitted Liens) and (B) none of the Collateral is subject to any Liens
> (other than Permitted Liens);
> 
>      (ii) UCC Financing Statements. Such UCC financing statements as are
> necessary or appropriate, in the Collateral Agent’s reasonable discretion, to
> perfect the security interests in the Collateral;
> 
>      (iii) Intellectual Property. Such patent, trademark and copyright notices
> and recordations as are necessary or appropriate, in the Collateral Agent’s
> reasonable discretion, to perfect the security interests in the Credit
> Parties’ IP Rights; and
> 
>      (iv) Capital Stock. Original certificates evidencing the Capital Stock
> pledged pursuant to the Collateral Documents (to the extent such Capital Stock
> is certificated), together with undated stock transfer powers executed in
> blank.

     (g) Evidence of Insurance. The Collateral Agent’s receipt of copies of
insurance certificates or policies with respect to all insurance required to be
maintained pursuant to the Credit Documents identifying the Collateral Agent as
sole loss payee, with respect to casualty insurance, and as additional insured,
with respect to liability insurance.

     (h) Existing Credit Agreement. The Administrative Agent’s receipt of
evidence, in form and substance satisfactory to the Administrative Agent, that
the Existing Credit Agreement has been (or concurrently with the Closing Date is
being) terminated and all Liens securing obligations under the Existing Credit
Agreement have been (or concurrently with the Closing Date are being) released
or assigned to, or are otherwise in favor of, the Collateral Agent in connection
with this Credit Agreement and the other Credit Documents.

     (i) Other. The Administrative Agent’s receipt of such other assurances,
certificates, documents, consents or opinions as the Administrative Agent or the
Lenders may require.

     (j) Fees and Expenses. All fees and expenses (including, unless waived by
the Administrative Agent, all reasonable fees, expenses and disbursements of any
law firm or other counsel) required to be paid on or before the Closing Date
shall have been paid.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

> 5.02 Conditions to All Credit Extensions.

     The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

     (a) The representations and warranties of the Borrower and each other
Credit Party contained in Article VI or any other Credit Document, or that are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit

68

--------------------------------------------------------------------------------




Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty by the Borrower that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

     The Credit Parties represent and warrant to the Administrative Agent and
the Lenders that:

     6.01 Existence, Qualification and Power.

     Each Credit Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
formation, as applicable, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
execute, deliver and perform its obligations under the Credit Documents to which
it is a party and (ii) except to the extent it would not reasonably be expected
to have a Material Adverse Effect, own or lease its assets and carry on its
business, and (c) except to the extent it would not reasonably be expected to
have a Material Adverse Effect, is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license.

     6.02 Authorization; No Contravention.

     The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or (c)
violate any Law.

69

--------------------------------------------------------------------------------




     6.03 Governmental Authorization; Other Consents.

     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Credit Agreement or any
other Credit Document (other than (a) as have already been obtained and are in
full force and effect and (b) filings to perfect security interests granted
pursuant to the Credit Documents).

     6.04 Binding Effect.

     This Credit Agreement and each other Credit Document has been duly executed
and delivered by each Credit Party that is party thereto. This Credit Agreement
and the other Credit Documents constitute legal, valid and binding obligations
of such Credit Party, enforceable against such Credit Party in accordance with
its terms.

     6.05 Financial Statements.

     (a) The audited consolidated balance sheet of the Consolidated Group for
the most recent fiscal year ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, except as set
forth on Schedule 6.05 hereof.

     (b) The unaudited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments, and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Group as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness.

     (c) The unaudited consolidated balance sheet of the Borrower for the most
recent fiscal year ended, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

70

--------------------------------------------------------------------------------




     6.06 No Material Adverse Effect.

     Since December 31, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

     6.07 Litigation.

     There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the any member of the Consolidated Group
that (a) purport to affect or pertain to this Credit Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) would
reasonably be expected to have a Material Adverse Effect.

     6.08 No Default.

     No member of the Consolidated Group is in default under or with respect to
any Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Credit Agreement or any other Credit
Document.

     6.09 Ownership of Property; Liens.

     Each member of the Consolidated Group has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Property of the Consolidated Group is
subject to no Liens, other than Permitted Liens.

     6.10 Environmental Compliance.

     The on-going operations of the Credit Parties comply with all Environmental
Laws, except such non-compliance that could not (if enforced in accordance with
applicable Laws) reasonably be expected to have a Material Adverse Effect.

     6.11 Insurance.

     The properties of the Consolidated Group are insured with financially sound
and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles, retentions and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

     6.12 Taxes.

     Each member of the Consolidated Group has filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted or for which adequate
reserves have been provided in accordance with GAAP.

71

--------------------------------------------------------------------------------




There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.

     6.13 ERISA Compliance.

     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412, Section 430 or Section 431 of the Internal Revenue Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Internal Revenue Code has been made with respect
to any Plan.

     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) the minimum required contribution (as defined in Section 430(a) of the
Internal Revenue Code) has been made for each Pension Plan; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Section 4069 or 4212(c) of ERISA.

     6.14 Subsidiaries.

     (a) As of the Closing Date, set forth on Schedule 6.14, with respect to
each Credit Party, is the jurisdiction of organization, classes of Capital Stock
(including options, warrants, rights of subscription, conversion,
exchangeability and other similar rights), and ownership and ownership
percentages of each Subsidiary of such Credit Party. The outstanding Capital
Stock has been validly issued, is owned free of Liens, and with respect to any
outstanding shares of Capital Stock of a corporation, such shares have been
validly issued and are fully paid and non-assessable. The outstanding shares of
Capital Stock are not subject to any buy-sell, voting trust or other shareholder
agreement except as identified on Schedule 6.14. As of the Closing Date, the
Credit Parties have no Subsidiaries other than those specifically disclosed on
Schedule 6.14.

     (b) The true and correct U.S. taxpayer identification number of each Credit
Party is set forth on Schedule 6.14.

72

--------------------------------------------------------------------------------




     6.15 Margin Regulations; Investment Company Act.

     (a) The Credit Parties are not engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

     (b) None of the Credit Parties, any Person Controlling a Credit Party, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

     6.16 Disclosure.

     Each Credit Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Credit Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

     6.17 Compliance with Laws.

     Each member of the Consolidated Group is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

     6.18 Solvency.

     Immediately after giving effect to the initial Credit Extensions made on
the Closing Date, (a) the fair value of the assets of the Credit Parties, taken
as a whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and mature; and (c) the Credit Parties, taken as a whole, will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

     6.19 Subordinated Debt.

     The subordination provisions of any Subordinated Debt are enforceable
against the respective holders of the Subordinated Debt by the Administrative
Agent and the Lenders. All Obligations constitute senior Indebtedness entitled
to the benefits of the subordination provisions contained any

73

--------------------------------------------------------------------------------




Subordinated Debt. The Borrower acknowledges that the Administrative Agent and
each Lender are entering into this Credit Agreement and are extending the
Aggregate Commitments and making the Loans in reliance upon the subordination
provisions of any Subordinated Debt and this Section 6.19.

     6.20 Intellectual Property; Licenses, Etc.

     Each member of the Consolidated Group owns, or possesses the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person which would reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Credit Parties, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any member of the Consolidated Group infringes
upon any rights held by any other Person which would reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Credit Parties,
threatened, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

     6.21 Security Agreement.

     The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and, when
UCC financing statements (or other appropriate notices) in appropriate form are
duly filed at the locations identified in the Security Agreement, the Security
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral, in each case prior and superior in right to any other Lien (other
than Permitted Liens).

     6.22 Pledge Agreement.

     The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and the
Pledge Agreement shall create a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Collateral, in each case prior and superior in right to any other Lien
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Collateral Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor.

74

--------------------------------------------------------------------------------




ARTICLE VII

AFFIRMATIVE COVENANTS

     Until the Termination Date has occurred, the Parent will, with respect to
Section 7.01 and clauses (a) and (b) of Section 7.02, and each Credit Party
will, and will cause its Subsidiaries to, with respect to all other provisions
of this Article:

     7.01 Financial Statements.

     Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

     (a) as soon as available, but in any event not later than the earlier of
(i) the date such deliveries are required by the SEC and (ii) ninety (90) days
after the end of each fiscal year of the Parent, a consolidated balance sheet of
the Consolidated Group as at the end of such fiscal year (beginning with the
fiscal year ending December 31, 2010), and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

     (b) as soon as available, but in any event not later than (i) the date such
deliveries are required by the SEC and (ii) forty-five (45) days after the end
of each fiscal quarter of each fiscal year of the Parent and ninety (90) days
after the end of the last fiscal quarter of each year of the Parent (beginning
with the fiscal quarter ending March 31, 2010), consolidated and consolidating
balance sheets of the Consolidated Group as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Parent fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of the Parent
to the effect that such statements are fairly stated in all material respects
when considered in relation to the consolidated financial statements of the
Parent and its Subsidiaries;

     (c) as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year
(beginning with the fiscal year ending December 31, 2010), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of

75

--------------------------------------------------------------------------------




operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP; and

     (d) as soon as practicable, and in any event not later than thirty (30)
days after the commencement of each fiscal year, financial projections for the
Consolidated Group for such fiscal year prepared in a manner consistent with the
projections delivered by the Borrower to the Lenders prior to the Closing Date,
accompanied by a certificate of a Responsible Officer of the Parent on behalf of
the Parent to the effect that (i) such projections were prepared by the Parent
in good faith, (ii) the Parent had a reasonable basis for the assumptions
contained in such projections on the date such projections were prepared and as
of the date furnished to the Administrative Agent and the Lenders and (iii) such
projections have been prepared in accordance with such assumptions.

As to any information contained in materials furnished pursuant to Section
7.02(b), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Parent to furnish the information and materials described
in clauses (a) and (b) above at the times specified therein.

7.02 Certificates; Other Information.

     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

     (a) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent (i) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the financial covenants contained herein, (ii) certifying that no Default or
Event of Default exists as of the date thereof (or the nature and extent thereof
and proposed actions with respect thereto) and (ii) including a summary of all
material changes in GAAP and in the consistent application thereof that affect
computation of the financial covenants and other calculations hereunder, the
effect on the financial covenants resulting therefrom and a reconciliation
between calculation of the financial covenants (and determination of the
applicable pricing level under the definition of “Applicable Percentage”) before
and after giving effect to such changes;

     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent or any Subsidiary, or any audit of any of them;

     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements that the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

     (d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof;

76

--------------------------------------------------------------------------------




     (e) promptly, such additional information regarding the business, financial
or corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

     Documents required to be delivered pursuant to Section 7.01(a), Section
7.01(b), or Section 7.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Parent posts such documents, or provides a link thereto on the Parent’s
website on the internet at the website address listed on Schedule 11.02, if any;
or (ii) on which such documents are posted on the Parent’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Parent shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Parent shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents
required to be delivered pursuant to Section 7.01(a) and Section 7.01(b) and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of, or a link with respect to, such documents.
Notwithstanding anything contained herein, in every instance the Parent shall be
required to provide by electronic mail electronic versions (i.e., soft copies)
of the Compliance Certificates required by Section 7.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

     The Credit Parties hereby acknowledge that the Administrative Agent and the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, the “Credit Party Materials”) by posting the Credit
Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and that certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Credit Parties or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Credit Parties hereby agree that (1) all Credit Party Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” (which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof); (2) by marking the
Credit Party Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Credit Party
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Credit
Parties or their securities for purposes of United States federal and state
securities laws; (3) all Credit Party Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public Side
Information”; and (4) the Administrative Agent shall be entitled to treat any
Credit Party Materials that are not designated “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public Side
Information”.

     7.03 Notification.

     Promptly notify the Administrative Agent of:

     (a) the occurrence of any Default or Event of Default;

77

--------------------------------------------------------------------------------




     (b) any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Parent or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Parent or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Parent or any Subsidiary, including pursuant to any applicable
Environmental Laws;

     (c) the occurrence of any ERISA Event;

     (d) any material change in accounting policies or financial reporting
practices by the Parent or any Subsidiary; and

     (e) any litigation, investigation or proceeding affecting any Credit Party
in which the amount involved or relief sought would reasonably be expected to
have a Material Adverse Effect.

     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Credit Document that have been breached.

     7.04 Payment of Obligations.

     Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted or adequate reserves in accordance with GAAP are being maintained by
the Parent or such Subsidiary; (b) all lawful claims that, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

     7.05 Preservation of Existence, Etc.

     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization (except in connection with a transaction permitted by Section 8.04
or 8.05);

     (b) take all commercially reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and

     (c) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

     7.06 Maintenance of Properties.

     (a) Maintain, preserve and protect all of its material Property and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;

78

--------------------------------------------------------------------------------




     (b) make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and

     (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

     7.07 Maintenance of Insurance.

     Maintain in full force and effect with financially sound and reputable
insurance companies that are not Affiliates of the Parent, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, which identifies the Collateral Agent as
loss payee, with respect to casualty insurance, and as additional insured with
respect to liability insurance and provides for not less than thirty (30) days’
prior notice to the Collateral Agent of the termination, lapse or cancellation
of any such insurance or as may otherwise be provided in the Collateral
Documents.

     7.08 Compliance with Laws.

     Comply in all material respects with the requirements of all Laws
(including Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

     7.09 Books and Records.

     Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Parent or such Subsidiary, as
the case may be, and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary.

     7.10 Inspection Rights.

     Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to conduct field audits, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Parent; provided, however, that (a) unless an Event of Default exists, no more
than one inspection per fiscal quarter shall be at the expense of the Borrower,
(b) one or more representatives of the Parent may be present during such
inspection, (c) one or more representatives of any Lender may be present during
any such inspection and (d) when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

79

--------------------------------------------------------------------------------




     7.11 Use of Proceeds.

     Use the proceeds of Loan Obligations (a) to refinance existing
Indebtedness, (b) for working capital, capital expenditures and lawful corporate
purposes and (c) to finance Permitted Acquisitions.

     7.12 Joinder of Subsidiaries as Guarantors.

     (a) Domestic Subsidiaries. Promptly notify the Administrative Agent of the
formation, acquisition (or other receipt of interests) or existence of a
Material Domestic Subsidiary, which notice shall include information as to the
jurisdiction of organization, the number and class of Capital Stock outstanding
and ownership thereof (including options, warrants, rights of conversion or
purchase relating thereto); and with respect to any such Subsidiary, cause the
joinder of such Subsidiary as a Guarantor pursuant to a Guarantor Joinder
Agreement (or such other documentation in form and substance reasonably
acceptable to the Administrative Agent) within thirty (30) days (or such later
date as the Administrative Agent may agree to in its sole discretion) of such
Subsidiary becoming a Material Domestic Subsidiary accompanied by Organization
Documents and an opinion of counsel to such Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent.

     (b) Guaranties and Support Obligations in respect of Other Funded Debt. The
Parent will not permit any of its Domestic Subsidiaries to give a guaranty or
other Support Obligation in respect of other Funded Debt, unless (i) the
guaranty or other Support Obligation is otherwise permitted hereunder and (ii)
such Domestic Subsidiary shall give a guaranty of the Obligations hereunder on
an equal and ratable basis by becoming a Guarantor pursuant to the terms hereof.

     7.13 Pledge of Capital Stock.

     Pledge or cause to be pledged to the Collateral Agent to secure the
Obligations (a) one hundred percent (100%) of the issued and outstanding Capital
Stock of each Material Domestic Subsidiary within (i) thirty (30) days (or such
later date as the Collateral Agent may agree to in its sole discretion) in the
case of the formation or acquisition of a Domestic Subsidiary that is or will
thereupon become subject to the provisions hereof, its formation or acquisition
and (ii) in all other cases, the date by which the quarterly Compliance
Certificate is due for any fiscal quarter in which any such Domestic Subsidiary
shall otherwise become subject to the provisions hereof and (b) sixty-five
percent (65%) of the issued and outstanding Capital Stock of each of Material
Foreign Subsidiary within (i) sixty (60) days (or such later date as the
Collateral Agent may agree to in its sole discretion) in the case of the
formation of or an acquisition of a Foreign Subsidiary that is or will thereupon
become subject to the provisions hereof, its formation or acquisition and (ii)
in all other cases, the date by which the quarterly Compliance Certificate is
due for any fiscal quarter in which any such Foreign Subsidiary shall otherwise
become subject to the provisions hereof, in each case pursuant to the Pledge
Agreement or pledge joinder agreements, together with opinions of counsel and
any filings and deliveries reasonably requested by the Collateral Agent in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Collateral Agent; provided, that pledge
agreements under local law and foreign opinions of counsel in respect thereof,
will not be required except upon request of the Collateral Agent after the
occurrence and during the continuation of an Event of Default. The requirement
pursuant to clause (b) for the pledge of not more than sixty-five percent (65%)
of the Capital Stock in each Material Foreign Subsidiary is intended to avoid
treatment of the undistributed earnings of a Material Foreign Subsidiary as a
deemed dividend to its United States parent for United States federal income tax
purposes. Each Credit Party shall pledge or cause to be pledged any greater or
lesser percentage of its interest in a Material Foreign Subsidiary that (whether
pursuant to existing Law or as the result of changes to, or clarifications of,
existing Law after the date hereof) (i) would not reasonably be expected to
cause the

80

--------------------------------------------------------------------------------




undistributed earnings of such Material Foreign Subsidiary to be treated as a
deemed dividend to the United States parent of such Material Foreign Subsidiary,
as determined for United States federal income tax purposes, and (ii) would not
otherwise reasonably be expected to result in material adverse tax consequences
to such Material Foreign Subsidiary or its United States parent.

     7.14 Pledge of Other Property.

     Except for Subsidiaries not required to become a Guarantor pursuant to
Section 7.12, pledge and grant a security interest in substantially all personal
property (including accounts, contract rights, deposit accounts, chattel paper,
insurance proceeds, inventory, investments and financial assets, general
intangibles, intellectual property, licenses, machinery and equipment) located
in the United States and which may be perfected by filing financing statements
under the UCC or by filing notices of security interests in respect of
intellectual property with the United States Copyright Office or the United
States Patent and Trademark Office. The scope of the personal property covered
by this subsection will not include Excluded Property. In connection with any
grant of security interest under this subsection, the Credit Parties will
deliver to the Collateral Agent within thirty (30) days (or such later date as
the Collateral Agent may agree in its sole discretion) (i) a security agreement
in form and substance reasonably satisfactory to the Administrative Agent and
Collateral Agent, executed in multiple counterparts, and (ii) upon the
Collateral Agent’s reasonable written request, (a) notices of grant of security
interest in respect of intellectual property with the United States Copyright
Office or the United States Patent and Trademark Office reasonably satisfactory
to the Collateral Agent, executed in multiple counterparts, (b) such opinions of
counsel as the Administrative Agent and Collateral Agent may deem necessary or
appropriate, in form and substance reasonably satisfactory to the Administrative
Agent and Collateral Agent, (c) evidence of casualty insurance (consistent with
the requirements for insurance hereunder) on personal property showing the
Collateral Agent as loss payee (if insurance is provided by a commercial
insurer), and (d) such other filings and deliveries as may be necessary or
appropriate as determined by the Collateral Agent in its reasonable discretion;
provided however, that prior to the occurrence and during the continuation of an
Event of Default, the Credit Parties shall not be required to provide (or cause
to be provided) securities account control agreements, deposit account control
agreements, landlord consents, control of letter of credit rights or any pledge
of ownership interests in joint ventures and non-Wholly-Owned Subsidiaries which
by the terms of their governing documents do not permit a pledge of the
ownership interests without the consent of the other owners, provided that such
ownership interest shall be subject to the general grant of a security interest
regardless of any such prohibition unless the prohibition is not rendered
ineffective under the UCC (including the provisions of Sections 9-407 and 9-408
thereof) or other applicable Law.

ARTICLE VIII

NEGATIVE COVENANTS

     Until the Termination Date has occurred, the Credit Parties will not, and
will not permit any of their Subsidiaries to:

     8.01 Liens.

     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

81

--------------------------------------------------------------------------------




     (a) Liens securing the Loan Obligations hereunder, including cash
collateral and other Adequate Assurance pledged to the L/C Issuer or the
Swingline Lender to secure obligations of Defaulting Lenders and Impacted
Lenders as provided in Section 2.14;

     (b) Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract or Treasury Management Agreement permitted hereunder, but only to the
extent that (i) the obligations under such Swap Contract or Treasury Management
Agreement are permitted under Section 8.03, (ii) such Liens are on the same
collateral that secures the Loan Obligations (other than cash collateral and
other Adequate Assurance referred to in clause (a) above) and (iii) the
obligations under such Swap Contract or Treasury Management Agreement and the
Loan Obligations share pari passu (subject to Section 9.03) in the collateral
that is subject to such Liens;

     (c) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

     (d) Liens for taxes not yet due or that are being contested in good faith
and by appropriate proceedings diligently conducted or if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

     (e) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith or by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

     (f) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

     (g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

     (i) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments; and

     (j) Liens securing, or in respect of, obligations (including obligations of
any Person who becomes a member of the Consolidated Group) under capital leases
or Synthetic Leases and purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

82

--------------------------------------------------------------------------------




     8.02 Investments.

     Make or permit to exist any Investments, except:

     (a) cash and Cash Equivalents;

     (b) Investments (including intercompany Investments) existing on the date
hereof and listed on Schedule 8.02(b) and any extensions and renewals (but not
increases) thereof

     (c) to the extent not prohibited by applicable Law, advances to officers,
directors and employees of the Consolidated Group in an aggregate amount not to
exceed $5 million at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

     (e) Investments by the Parent and its Domestic Subsidiaries in and to (i)
the Parent and its Domestic Subsidiaries, and (ii) Foreign Subsidiaries of the
Parent after the Closing Date in an aggregate principal amount not to exceed $15
million at any time outstanding;

     (f) Investments by Foreign Subsidiaries in and to other members of the
Consolidated Group (including other Foreign Subsidiaries);

     (g) Investments constituting Indebtedness and Support Obligations permitted
by Section 8.03;

     (h) Investments (including investments in Foreign Subsidiaries) made as a
part of Permitted Acquisitions;

     (i) other Investments not contemplated in the foregoing clauses of this
Section in an aggregate principal amount not to exceed $12 million at any time;

     (j) to the extent permitted by applicable Laws, loans to Designated
Officers of the Parent that (i) the Parent is obligated to make and (ii) are
made after the Closing Date for the purpose of paying taxes on certain
securities of the Parent in accordance with certain restricted stock award
agreements, promissory notes and stock pledge agreements; and

     (k) Investments in securities of account debtors received pursuant to any
plan or reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors.

     8.03 Indebtedness.

     Create, incur, assume or suffer to exist any Indebtedness, except:

     (a) Indebtedness under the Credit Documents;

     (b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the principal amount of such

83

--------------------------------------------------------------------------------




Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension, but the principal amount of any such refinancing,
refunding, renewal or extension may include (i) the principal amount of unfunded
commitments relating thereto, (ii) a reasonable premium or other reasonable
amount paid, and (iii) the costs thereof, including reasonable fees and expenses
incurred in connection therewith.

     (c) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that such
obligations are entered into by such Person in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”.

     (d) intercompany Indebtedness among members of the Consolidated Group to
the extent permitted by Section 8.02;

     (e) Indebtedness under capital leases, Synthetic Lease obligations and
purchase money obligations incurred to provide all or a portion of the purchase
price (or cost of construction or acquisition), in each case, for capital assets
and refinancings, refundings, renewals or extensions thereof; provided that (i)
such Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset, (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of the refinancing, and (iii) the aggregate principal amount of all such
Indebtedness shall not at any time exceed $20 million;

     (f) Support Obligations by members of the Consolidated Group in respect of
Indebtedness permitted under clauses (a) through (e) of this Section;

     (g) Subordinated Debt;

     (h) other Funded Debt of the Parent not contemplated in the foregoing
clauses of this Section in an aggregate principal amount not to exceed $10
million at any time; and

     (i) other Funded Debt of Subsidiaries of the Parent not contemplated in the
foregoing clauses of this Section in an aggregate principal amount not to exceed
$25 million at any time.

     8.04 Mergers and Dissolutions.

     Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom, (a) any Subsidiary of the Parent (other than the Borrower) may merge
or consolidate with (i) the Parent, provided that the Parent shall be the
continuing or surviving Person, (ii) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (iii) any Guarantor, provided that
if such Guarantor is a Domestic Credit Party, a Guarantor shall be the
continuing or surviving Person or (iv) another Subsidiary, provided that (A) if
such Subsidiary is a Wholly-Owed Subsidiary, a Wholly-Owned Subsidiary shall be
the continuing or surviving Person and (B) if such Subsidiary is a Domestic
Subsidiary, a Domestic Subsidiary shall be the continuing or surviving Person;
(b) any Subsidiary may be dissolved or liquidated, provided that its assets are
Disposed of pursuant to Section 8.05; and (c) in connection with an Acquisition
permitted hereunder effected by a merger in which the Borrower or, in a merger
in which the Borrower is not a party, a Wholly-Owned Subsidiary of the Borrower,
is the surviving corporation or the surviving corporation becomes a Wholly-Owned
Subsidiary of the Borrower.

84

--------------------------------------------------------------------------------




     8.05 Dispositions.

     Make any Disposition or enter into any agreement to make any Disposition to
or in favor of any Person, except:

     (a) Dispositions of property by any Subsidiary to a Credit Party or another
Subsidiary, provided that (i) if the transferor in such transaction is a
Guarantor, then the transferee must be a Credit Party, and (ii) if the
transferor in such transaction is a Wholly-Owned Subsidiary, then the transferee
must be a Credit Party or a Wholly-Owned Subsidiary; and

     (b) other Dispositions by the Consolidated Group, provided that (i) the
aggregate amount of all such Dispositions in any calendar year shall not exceed
ten percent (10%) of Consolidated Total Assets as of the most recent fiscal year
end, and (ii) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis;

     (c) Dispositions of certain assets of the Credit Parties set forth on
Schedule 8.05 hereof; and

     (d) other Dispositions of assets acquired in connection with a Permitted
Acquisition, provided such Disposition occurs within one hundred eighty (180)
days of such Permitted Acquisition,

provided, however, that with respect to clauses (a), (b) and (d) above, any such
Disposition shall be for fair market value.

     8.06 Restricted Payments.

     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

     (a) Subsidiaries of the Parent may pay dividends and make distributions in
respect of their Capital Stock;

     (b) the Parent may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person;

     (c) the Parent may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

     (d) so long as no Default or Event of Default shall exist immediately prior
thereto or immediately after giving effect thereto,

>      (i) the Parent may declare or pay cash dividends to its stockholders and
> purchase, redeem or otherwise acquire shares of its Capital Stock or warrants,
> rights or options to acquire any such shares for cash solely in an aggregate
> amount in any calendar year based on the Consolidated Leverage Ratio after
> giving effect thereto on a Pro Forma Basis as shown below:

Consolidated Leverage Ratio Amount

--------------------------------------------------------------------------------

Less than 2.0:1.0 $50 million     Equal to or greater than 2.0:1.0 $25 million


85

--------------------------------------------------------------------------------




>      (ii) the Parent may purchase Capital Stock from officers and employees of
> the Parent to the extent the aggregate amount of all such purchases does not
> exceed $2 million during the term of this Credit Agreement;
> 
>      (iii) in addition to the purchases permitted under clause (ii) above, the
> Parent may purchase Capital Stock of the Parent held by Designated Officers,
> provided that the aggregate amount paid in connection therewith is less than
> $15 million per fiscal year and the proceeds of such repurchases are
> immediately paid to the Parent to repay loans and advances made by the Parent
> to any of the Designated Officers prior to the Closing Date; and

     (e) the Parent may make exchanges of its Capital Stock for its Capital
Stock or may withhold and accept surrender or delivery of its Capital Stock to
satisfy the exercise price or tax withholding obligations in lieu of cash for
any award permitted under any Parent stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement in effect from time to time.

     8.07 Change in Nature of Business.

     Engage in any line of business other than the businesses engaged in on the
date hereof and businesses reasonably related or complementary thereto to the
extent reasonably comparable to the lines of business engaged in by the Parent
and its Subsidiaries on the Closing Date.

     8.08 Change in Fiscal Year.

     Change its fiscal year without the prior written consent of the Required
Lenders.

     8.09 Transactions with Affiliates.

     Enter into any transaction of any kind with any Affiliate of the Parent,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Parent or such Subsidiary as
would be obtainable by the Parent or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate; provided that
the foregoing restriction shall not apply to transactions between or among
Domestic Credit Parties.

     8.10 Prepayment of other Funded Debt.

     (a) After the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt in a manner adverse in any
material respect to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto);

     (b) Amend or modify, or permit or acquiesce to the amendment or
modification (including waivers) of, any material provisions of any Subordinated
Debt, including any notes or instruments evidencing any Subordinated Debt and
any indenture or other governing instrument relating thereto;

     (c) Make any payment in contravention of the terms of any Subordinated
Debt; or

86

--------------------------------------------------------------------------------




     (d) Except in connection with a refinancing or refunding permitted
hereunder, make any prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.03(f) and (g)) other than regularly scheduled payments
of principal and interest on such Funded Debt.

     8.11 No Further Negative Pledges.

     Enter into any Contractual Obligation (other than this Credit Agreement and
the other Credit Documents) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Parent or any Guarantor or to otherwise transfer
property to the Parent or any Guarantor, (ii) of the Parent or any Subsidiary to
guarantee the Indebtedness of the Borrower or (iii) of the Parent or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person in
connection with the grant of any Lien to secure another obligation of such
Person.

     8.12 Financial Covenants.

     (a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Parent to be
less than 1.25:1.0.

     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Parent to be greater than 3.00:1.0.

     (c) Consolidated EBITDA. Permits, as of the end of any fiscal quarter of
the Parent, the portion of Consolidated EBITDA attributable to activities and
operations in the United States as compared to Consolidated EBITDA as a whole to
be less than 0.45:1.0.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

     9.01 Events of Default.

     Any of the following shall constitute an Event of Default:

     (a) Non-Payment. The Borrower or any other Credit Party fails to pay (i)
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation, or (ii) within five
(5) days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Credit Document; or

     (b) Specific Covenants. The Borrower or any other Credit Party fails to
perform or observe any term, covenant or agreement contained in any of Section
7.01, 7.02, 7.03, 7.05, 7.10, or 7.11 or Article VIII; or

87

--------------------------------------------------------------------------------




     (c) Other Defaults. The Borrower or any other Credit Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Credit Document on its part to be performed or
observed and such failure continues for thirty (30) days; or

     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Credit Document, or in
any document delivered in connection herewith or therewith shall be false or
misleading in any material respect when made or deemed made; or

     (e) Cross-Default. (i) Any member of the Consolidated Group (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Support
Obligations (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $5 million, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Support Obligations or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Support
Obligations (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Support Obligations to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Parent or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Parent or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Parent or such Subsidiary as a
result thereof is greater than $5 million; or

     (f) Insolvency Proceedings, Etc. Any member of the Consolidated Group
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

     (g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated
Group becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

     (h) Judgments. There is entered against any member of the Consolidated
Group (i) a final judgment or order for the payment of money in an aggregate
amount exceeding $5 million (to the extent

88

--------------------------------------------------------------------------------




not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5 million,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5 million; or

     (j) Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

     (k) Change of Control. There occurs any Change of Control.

     9.02 Remedies Upon Event of Default.

     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

     (a) declare the commitments of the Lenders to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Parent and each other Credit Party;

     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

     (d) exercise on behalf of itself and the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Credit Documents or applicable Law;

provided, however, that upon the occurrence of an Event of Default under Section
9.01(f) or (g), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

89

--------------------------------------------------------------------------------




     9.03 Application of Funds.

     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

>      First, to payment of that portion of the Obligations constituting fees,
> indemnities, expenses and other amounts (including all reasonable fees,
> expenses and disbursements of any law firm or other counsel and amounts
> payable under Article III) payable to the Administrative Agent and the
> Collateral Agent, in each case in its capacity as such;
> 
>      Second, to payment of that portion of the Obligations constituting fees,
> indemnities and other amounts (other than principal and interest) payable to
> the Lenders (including all reasonable fees, expenses and disbursements of any
> law firm or other counsel and amounts payable under Article III), ratably
> among the Lenders in proportion to the amounts described in this clause Second
> payable to them;
> 
>      Third, to payment of that portion of the Obligations constituting accrued
> and unpaid interest on the Loans, L/C Borrowings and other Obligations,
> ratably among the Lenders, the Swingline Lender and the L/C Issuer in
> proportion to the respective amounts described in this clause Third payable to
> them;
> 
>      Fourth, to (a) payment of that portion of the Obligations constituting
> unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
> termination or other amounts owing in respect of any Swap Contract between any
> Credit Party and any Lender, or any Affiliate of a Lender, to the extent such
> Swap Contract is permitted hereunder, (c) payments of amounts due under any
> Treasury Management Agreement between any Credit Party and any Lender, or any
> Affiliate of a Lender and (d) the Administrative Agent for the account of the
> L/C Issuer, to Cash Collateralize that portion of the L/C Obligations
> comprised of the aggregate undrawn amount of Letters of Credit, ratably among
> such parties in proportion to the respective amounts described in this clause
> Fourth payable to them; and
> 
>      Last, the balance, if any, after all of the Obligations have been
> indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

90

--------------------------------------------------------------------------------




ARTICLE X

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     10.01 Appointment and Authorization of Administrative Agent and Collateral
Agent.

     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Credit Party shall have rights as
a third party beneficiary of any of such provisions.

     (b) Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any Collateral Document or otherwise exist against
the Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.

     10.02 Rights as a Lender.

     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

91

--------------------------------------------------------------------------------




     10.03 Exculpatory Provisions.

     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Administrative Agreement,
any other Credit Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article V or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

     10.04 Reliance by Administrative Agent.

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the

92

--------------------------------------------------------------------------------




Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

     10.05 Delegation of Duties.

     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

     10.06 Resignation of the Administrative Agent.

     Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower (which consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
or other financial institution with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States; provided, however, that the consent of the Borrower shall not be
required if an Event of Default under Section 9.01(a) or (f) shall have occurred
and be continuing. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent, as applicable, shall on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent or Collateral Agent with the
consent of the Borrower (which consent not to be unreasonably withheld or
delayed), as applicable, meeting the qualifications set forth above; provided,
however, that the consent of the Borrower shall not be required if an Event of
Default under Section 9.01(a) or (f) shall have occurred and be continuing;
provided further that if the Administrative Agent or the Collateral Agent, as
applicable, shall notify the Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent or Collateral Agent, as applicable, shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent, as applicable, on behalf of the Lenders or the L/C Issuer
under any of the Credit Documents, the retiring Administrative Agent or
Collateral Agent, as applicable, shall continue to hold such collateral security
until such time as a successor Administrative Agent or Collateral Agent, as
applicable, is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
Collateral Agent, as applicable, shall instead be made by or to each Lender and
the L/C Issuer directly (and each Lender and L/C Issuer will cooperate with the
Borrower to enable the Borrower to take such actions), until such time as the
Required Lenders appoint a successor Administrative Agent or Collateral Agent,
as applicable, as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or

93

--------------------------------------------------------------------------------




retired) Administrative Agent or Collateral Agent, as applicable, and the
retiring Administrative Agent or Collateral Agent, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section) (other than its obligations under Section 11.07). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and the
successor. After the retiring Administrative Agent’s or Collateral Agent’s
resignation, as applicable, hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent or
Collateral Agent, as applicable, was acting as Administrative Agent or
Collateral Agent, as applicable.

     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the L/C Issuer and the
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender, (b) the retiring L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring L/C Issuer and outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

     10.07 Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

     10.08 No Other Duties.

     Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, Joint Book Managers, Co-Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

     10.09 Administrative Agent May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Credit Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

94

--------------------------------------------------------------------------------




     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

     10.10 Collateral and Guaranty Matters.

     The Lenders and the L/C Issuer irrevocably authorize each of the
Administrative Agent and the Collateral Agent, at its option and in its
discretion:

     (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Credit Document (i) on the date upon which Aggregate
Commitments are terminated and all Loan Obligations (other than contingent
indemnification obligations) are paid in full and all Letters of Credit (other
than Letters of Credit as to which Cash Collateral has been provided or
Alternative Arrangements reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer shall have been made) have expired or terminated (such
date, the “Termination Date”), (ii) that is sold or to be sold as part of or in
connection with any disposition permitted hereunder or under any other Credit
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;

     (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and

     (c) to release any Guarantor from its obligations under the guaranty
provided hereunder if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

     Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the authority of the
Collateral Agent to release or subordinate its interest

95

--------------------------------------------------------------------------------




in particular property and of the Administrative Agent to release any Guarantor
from its obligations hereunder pursuant to this Section 10.10.

ARTICLE XI

MISCELLANEOUS

     11.01 Amendments, Etc.

     (a) Except as expressly provided herein below, no amendment or waiver of
any provision of this Credit Agreement or any other Credit Document, and no
consent to any departure by the Borrower or any other Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders (or by the
Administrative Agent on behalf of the Required Lenders upon receipt of a consent
and direction letter from the Required Lenders) and the Borrower or the
applicable Credit Party, as the case may be, and acknowledged by the
Administrative Agent, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:

>      (i) no such amendment, waiver or consent shall be effective without the
> written consent of each Lender directly affected thereby (whose consent shall
> be sufficient therefor without the consent of the Required Lenders) where the
> effect would be to:
> 
> >      (A) extend the scheduled final maturity of any Loan or Note of such
> > Lender;
> > 
> >      (B) waive, reduce or postpone any scheduled repayment (but not
> > prepayment) in respect of such Lender’s Loans;
> > 
> >      (C) reduce the rate of interest on any Loan or any fee payable
> > hereunder or prepayment of any premium payable hereunder, provided that for
> > purposes hereof, neither the amendment or waiver of application of the
> > Default Rate nor the amendment, modification or waiver of the financial
> > covenants or the financial covenant definitions hereunder shall be
> > considered to constitute a reduction in the rate of interest or fees, even
> > if the effect thereof would be to reduce the rate of interest or fees
> > otherwise payable hereunder;
> > 
> >      (D) extend the time for payment of any interest or fees or prepayment
> > premium owing to such Lender;
> > 
> >      (E) reduce or forgive the principal amount of any Loan or any
> > reimbursement obligation in respect of any Letter of Credit (except by
> > virtue of any waiver of a prepayment owing to such Lender);
> > 
> >      (F) increase the Commitment of such Lender hereunder; provided that in
> > no event shall an amendment, modification, termination, waiver or consent
> > with respect to any mandatory prepayment, condition precedent, covenant,
> > Default or Event of Default be considered an increase in Commitments and
> > that an increase in the available portion of any Commitment of any Lender or
> > any rescission of the acceleration of the Loans shall not constitute an
> > increase in Commitments;

96

--------------------------------------------------------------------------------




> >      (G) amend, modify, terminate or waive any provision of Section 9.03 or
> > clause (a) of this Section 11.01 as to such Lender (except for, in each
> > case, technical amendments with respect to the establishment of additional
> > tranches or additional extensions of credit pursuant to this Credit
> > Agreement to provide protective provisions hereunder of substantially the
> > type afforded those tranches and extensions of credit on the Closing Date
> > and except for, solely in respect of clause (a) of this Section 11.01,
> > technical amendments which do not adversely affect the rights of any
> > Lender);
> > 
> >      (H) change any provision of this Credit Agreement regarding pro rata
> > sharing or pro rata funding with respect to (i) the making of advances
> > (including participations), (ii) the manner of application of payments or
> > prepayments of principal, interest or fees, (iii) the manner of application
> > of reimbursement obligations from drawings under Letters of Credit, or (iv)
> > the manner of reduction of Commitments and committed amounts, except that
> > nothing contained in this clause (H) shall limit (I) an “amend and extend”
> > of some, but not all, of the Commitments under a credit facility hereunder,
> > (II) a termination of Commitments held by a Defaulting Lender, (III) any
> > changes resulting solely from increases or other changes in the aggregate
> > amount of the Commitments permitted hereunder or otherwise approved pursuant
> > to this Section 11.01 and to reflect the addition of any Loans or extension
> > of credit permitted hereunder or (IV) a purchase by the Borrower at a
> > discount of the loans and obligations hereunder for retirement on terms and
> > conditions acceptable to the Required Lenders;
> > 
> >      (I) amend the definition of “Required Lenders”, “Required Revolving
> > Lenders”, “Revolving Commitment Percentage” or “Term Loan A Commitment
> > Percentage” (except, in the case of “Revolving Commitment Percentage” and
> > “Term Loan A Commitment Percentage”, for technical amendments with respect
> > to the establishment of additional tranches or additional extensions of
> > credit pursuant to this Credit Agreement to provide for substantially the
> > same kind of treatment afforded those tranches and extensions of credit on
> > the Closing Date);
> > 
> >      (J) release all or substantially all of the Collateral, or release all
> > or substantially all of the Guarantors from their guaranty obligations,
> > except as expressly provided herein or in the other Credit Documents, or
> > otherwise appropriate in connection with transactions permitted hereunder,
> > provided that it is understood and agreed that additional tranches or
> > additional extensions of credit established pursuant to the terms of this
> > Credit Agreement may be equally and ratably secured (or secured on a junior
> > basis) by the Collateral securing the loans and obligations hereunder; or
> 
>      (ii) unless also consented to in writing by the L/C Issuer, no such
> amendment, waiver or consent shall affect the rights or duties of the L/C
> Issuer under this Credit Agreement or any Issuer Document relating to any
> Letter of Credit issued or to be issued by it;
> 
>      (iii) unless also consented to in writing by the Swingline Lender, no
> such amendment, waiver or consent shall affect the rights or duties of the
> Swingline Lender under this Credit Agreement;
> 
>      (iv) unless also consented to in writing by the Administrative Agent, no
> such amendment, waiver or consent shall affect the rights or duties of the
> Administrative Agent under this Credit Agreement or any other Credit Document;
> and

97

--------------------------------------------------------------------------------




>      (v) unless also consented to in writing by the Collateral Agent, no such
> amendment, waiver or consent shall affect the rights or duties of the
> Collateral Agent under this Credit Agreement or any other Credit Document;

and provided further that, notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that

> >      (A) the Revolving Commitment of a Defaulting Lender may not be
> > increased or extended, and
> > 
> >      (B) the rate of interest for the Defaulting Lender may not be reduced
> > (except as expressly provided in clause (a)(i)(C) above) in a way that would
> > affect a Defaulting Lender more adversely than the other affected Lenders,
> > 
> > without, in any such case, the consent of the Defaulting Lender,

(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (v) each of the Fee
Letters may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

     (b) For the avoidance of doubt and notwithstanding provisions to the
contrary in this Section 11.01 or elsewhere in this Credit Agreement, this
Credit Agreement may be amended (or amended and restated) with the written
consent of the Credit Parties and the Administrative Agent for the purpose of
including one or more Incremental Credit Facilities contemplated in subsection
(e) of Section 2.01, by (i) increasing the aggregate amount of Commitments under
any of the respective facilities and (ii) adding one or more additional
borrowing tranches hereunder and to provide for the ratable sharing of the
benefits of this Credit Agreement and the other Credit Documents with the other
commitments and Obligations contemplated herein and therein.

     11.02 Notices; Effectiveness; Electronic Communication.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

>      (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
> Swingline Lender, to the address, telecopier number, electronic mail address
> or telephone number specified for such Person on Schedule 11.02; and
> 
>      (ii) if to any other Lender, to the address, telecopier number,
> electronic mail address or telephone number specified in its Administrative
> Questionnaire (including, as appropriate, notices delivered solely to the
> Person designated by a Lender on its Administrative Questionnaire

98

--------------------------------------------------------------------------------




> then in effect for the delivery of notices that may contain material
> non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

     (c) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

     (d) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swingline Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Parent or any of its
Subsidiaries. All telephonic notices to and other telephonic communications with

99

--------------------------------------------------------------------------------




the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

     (e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
Person IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Credit Party Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

     11.03 No Waiver; Cumulative Remedies; Enforcement.

     No failure by any Lender, the L/C Issuer, Swingline Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

     Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the authority to enforce rights and remedies hereunder and
under the other Credit Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

100

--------------------------------------------------------------------------------




     11.04 Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and any Joint
Lead Arranger), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Credit Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Joint Lead Arranger, each
Lender, the Swingline Lender and the L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, settlement costs and expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee) incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Credit Documents
(including in respect of any matters addressed in Section 3.01) (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Parent or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Parent or such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. The Borrower
shall have no obligation to indemnify or pay for the costs and expenses of more
than one counsel for the Indemnitees, unless any such Indemnitee shall, in good
faith, reasonably determine that there is a conflict of interest that causes it
to be reasonably necessary for such Indemnitee to be represented by separate
counsel. Counsel chosen to represent any Indemnitee pursuant to the preceding
sentence shall be reasonably satisfactory to the Borrower and the Indemnitees.

101

--------------------------------------------------------------------------------




     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Aggregate Commitment Percentage or, in the case of L/C Obligations,
Revolving Commitment Percentage (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither the Borrower nor any other Credit Party shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

     (e) Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the repayment or termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

     11.05 Payments Set Aside.

     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent on demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the Termination Date.

102

--------------------------------------------------------------------------------




     11.06 Successors and Assigns.

     (a) Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitments and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

>      (i) Minimum Amounts.
> 
> >      (A) in the case of an assignment of the entire remaining amount of the
> > assigning Lender’s Commitment and the Loans at the time owing to it or in
> > the case of an assignment to a Lender, an Affiliate of a Lender or an
> > Approved Fund, no minimum amount need be assigned; and
> > 
> >      (B) in any case not described in subsection (b)(i)(A) of this Section,
> > the aggregate amount of the Commitment (which for this purpose includes
> > Loans outstanding thereunder) or, if the Commitment is not then in effect,
> > the principal outstanding balance of the Loans of the assigning Lender
> > subject to each such assignment, determined as of the date the Assignment
> > and Assumption with respect to such assignment is delivered to the
> > Administrative Agent or, if “Trade Date” is specified in the Assignment and
> > Assumption, as of the Trade Date, shall not be less than $5 million unless
> > each of the Administrative Agent and, so long as no Event of Default has
> > occurred and is continuing, the Borrower otherwise consents (each such
> > consent not to be unreasonably withheld or delayed); provided, however, that
> > concurrent assignments to members of an Assignee Group and concurrent
> > assignments from members of an Assignee Group to a single Eligible Assignee
> > (or to an Eligible Assignee and members of its Assignee Group) will be
> > treated as a single assignment for purposes of determining whether such
> > minimum amount has been met.
> 
>      (ii) Proportionate Amounts. Each partial assignment shall be made as an
> assignment of a proportionate part of all the assigning Lender’s rights and
> obligations under this Credit Agreement with respect to the Loans or the
> Commitment assigned, except that this clause (ii) shall not (A) apply to the
> Swingline Lender’s rights and obligations in respect of Swingline Loans

103

--------------------------------------------------------------------------------




> or (B) prohibit any Lender from assigning all or a portion of its rights and
> obligations among its separate Revolving Commitment and Term Loan Commitments
> on a non-pro rata basis;
> 
>      (iii) Required Consents. No consent shall be required for any assignment
> except to the extent required by subsection (b)(i)(B) of this Section and, in
> addition:
> 
> >      (A) the consent of the Borrower (such consent not to be unreasonably
> > withheld or delayed) shall be required unless (1) an Event of Default has
> > occurred and is continuing at the time of such assignment or (2) such
> > assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
> > provided that the Borrower shall be deemed to have consented to any such
> > assignment unless it shall object thereto by written notice to the
> > Administrative Agent within five (5) Business Days after having received
> > notice thereof;
> > 
> >      (B) the consent of the Administrative Agent (such consent not to be
> > unreasonably withheld or delayed) shall be required for assignments in
> > respect of (1) any Term Loan Commitment or Revolving Commitment if such
> > assignment is to a Person that is not a Lender, an Affiliate of such Lender
> > or an Approved Fund with respect to such Lender or (2) any Term Loan to a
> > Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
> > 
> >      (C) the consent of the L/C Issuer (such consent not to be unreasonably
> > withheld or delayed) shall be required for any assignment that increases the
> > obligation of the assignee to participate in exposure under one or more
> > Letters of Credit (whether or not then outstanding); and
> > 
> >      (D) the consent of the Swingline Lender (such consent not to be
> > unreasonably withheld or delayed) shall be required for any assignment in
> > respect of a Revolving Commitment.
> 
>      (iii) Assignment and Assumption. The parties to each assignment shall
> execute and deliver to the Administrative Agent an Assignment and Assumption,
> together with a processing and recordation fee in the amount of $3,500;
> provided, however, that the Administrative Agent may, in its sole discretion,
> elect to waive such processing and recordation fee in the case of any
> assignment. The assignee, if it is not a Lender, shall deliver to the
> Administrative Agent an Administrative Questionnaire.
> 
>      (iv) No Assignment to Certain Persons. No such assignment shall be made
> (A) to the Borrower or any of the Borrower’s Affiliates (including the Parent)
> or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries,
> or any Person who, upon becoming a Lender hereunder, would constitute any of
> the foregoing Persons described in this clause (B), or (C) to a natural
> person.
> 
>      (v) Certain Additional Payments. In connection with any assignment of
> rights and obligations of any Defaulting Lender hereunder, no such assignment
> shall be effective unless and until, in addition to the other conditions
> thereto set forth herein, the parties to the assignment shall make such
> additional payments to the Administrative Agent in an aggregate amount
> sufficient, upon distribution thereof as appropriate (which may be outright
> payment, purchases by the assignee of participations or subparticipations, or
> other compensating actions, including funding, with the consent of the
> Borrower and the Administrative Agent, the applicable pro rata share of

104

--------------------------------------------------------------------------------




> Loans previously requested but not funded by the Defaulting Lender, to each of
> which the applicable assignee and assignor hereby irrevocably consent), to (x)
> pay and satisfy in full all payment liabilities then owed by such Defaulting
> Lender to the Administrative Agent or any Lender hereunder (and interest
> accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
> share of all Loans and participations in Letters of Credit and Swingline Loans
> in accordance with its Applicable Percentage. Notwithstanding the foregoing,
> in the event that any assignment of rights and obligations of any Defaulting
> Lender hereunder shall become effective under applicable Law without
> compliance with the provisions of this paragraph, then the assignee of such
> interest shall be deemed to be a Defaulting Lender for all purposes of this
> Agreement until such compliance occurs.

     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Parent or any of
the Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

105

--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso of Section 11.01(a) that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

     (f) Certain Pledges. Any Lender may at any time, without the consent of the
Borrower, pledge or assign a security interest in all or any portion of its
rights under this Credit Agreement (including under its Note(s), if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

     (g) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Revolving Lenders, resign as L/C Issuer and/or (ii) upon
thirty (30) days’ notice to the Borrower, resign as Swingline Lender. In the
event of any such resignation as L/C Issuer or Swingline Lender, the Borrower
shall be entitled to appoint from among the Revolving Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(b). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

106

--------------------------------------------------------------------------------




     11.07 Treatment of Certain Information; Confidentiality.

     Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.01(e) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Parent and its obligations, (g) with the consent of
the Parent or Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Parent.

     For purposes of this Section, “Information” means all information received
from the Parent or any Subsidiary relating to the Parent or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary,
provided that, in the case of information received from the Parent or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Parent or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

     11.08 Right of Setoff.

     If an Event of Default shall have occurred and be continuing, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Credit Agreement or
any other Credit Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Credit Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch

107

--------------------------------------------------------------------------------




or office of such Lender or the L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

     11.09 Interest Rate Limitation.

     Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

     11.10 Counterparts; Integration; Effectiveness.

     This Credit Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Credit Agreement and the other Credit Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Credit Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy or other electronic imaging means
(including pdf) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

     11.11 Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

108

--------------------------------------------------------------------------------




     11.12 Severability.

     If any provision of this Credit Agreement or the other Credit Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     11.13 Replacement of Lenders.

     If (a) any Lender requests compensation under Section 3.04, (b) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) a Lender (a “Non-Consenting Lender”) does not consent (including, without
limitation, by a failure to respond in writing to a proposed amendment by the
date and time specified by the Administrative Agent) to a proposed amendment,
consent, change, waiver, discharge or termination with respect to any Credit
Document that has been approved by Required Lenders or Lenders of a particular
class of loans under Section 11.01 but which requires unanimous consent of all
Lenders, all affected Lenders or all Lenders of a particular class of loans, as
applicable, or (d) any Lender is a Defaulting Lender or an Impacted Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Credit Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

>      (i) the Borrower shall have paid to the Administrative Agent the
> assignment fee specified in Section 11.06(b)(iv) unless waived by the
> Administrative Agent in its discretion;
> 
>      (ii) such Lender shall have received payment of an amount equal to the
> outstanding principal of its Loans and, with respect to Revolving Lenders, L/C
> Advances, accrued interest thereon, accrued fees and all other amounts payable
> to it hereunder and under the other Credit Documents (including any amounts
> under Section 3.05) from the assignee (to the extent of such outstanding
> principal and accrued interest and fees) or the Borrower (in the case of all
> other amounts), or such lesser amount as the assigning Lender and the assignee
> may agree;
> 
>      (iii) in the case of any such assignment resulting from a claim for
> compensation under Section 3.04 or payments required to be made pursuant to
> Section 3.01, such assignment will result in a reduction in such compensation
> or payments thereafter;
> 
>      (iv) such assignment does not conflict with applicable Laws; and
> 
>      (v) in the case of any such assignment resulting from a Non-Consenting
> Lender’s failure to consent to a proposed amendment, consent change, waiver,
> discharge or termination with respect to any Credit Document, the applicable
> replacement bank or financial institution consents to the proposed change,
> waiver, discharge or termination;

109

--------------------------------------------------------------------------------




> provided that the failure by any Lender being replaced hereunder to execute
> and deliver an Assignment and Assumption shall not impair the validity of the
> removal of such Lender and the mandatory assignment of such Lender’s
> Commitments and outstanding Loans and, with respect to the Revolving Lenders,
> participations in L/C Obligations pursuant to this Section 11.13 shall
> nevertheless be effective without the execution by such Lender of an
> Assignment and Assumption. Any such repayment or assignment shall not be
> deemed to be a waiver of any rights that the Borrower, the other Credit
> Parties, the Administrative Agent or any other Lender shall have against the
> Non-Consenting Lender.

     Each Lender hereby agrees that in the event it is a Defaulting Lender or an
Impacted Lender, it shall cooperate with and provide assistance to the Borrower
as reasonably requested by Borrower in connection with its replacement pursuant
to this Section 11.13. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

     11.14 Governing Law; Jurisdiction; Etc.

     (a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

110

--------------------------------------------------------------------------------




     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

     11.15 Waiver of Jury Trial.

     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

     11.16 No Advisory or Fiduciary Responsibility.

     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrower, each other Credit
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Joint Lead Arrangers, on the other hand, (B) each of the Borrower
and the other Credit Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
and each other Credit Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent and the
Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Credit Party or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor any of the Joint Lead
Arrangers has any obligation to the Borrower, any other Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent
nor any of the Joint Lead Arrangers has any obligation to disclose any of such
interests to the Borrower, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Credit Parties hereby waives and releases any claims that it may have
against any of the Administrative Agent and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

111

--------------------------------------------------------------------------------




     11.17 Electronic Execution of Assignments and Certain Other Documents.

     The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

     11.18 USA PATRIOT Act.

     Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

     11.19 Judgment Currency.

     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

[remainder of page intentionally left blank]

112

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the date first above written.

BORROWER: AMERICAN TELECONFERENCING      SERVICES, LTD.,      a Missouri
corporation     By: /s/ Michael E. Havener    

--------------------------------------------------------------------------------

  Name: Michael E. Havener   Title: Senior Vice President, Finance, and
Treasurer   GUARANTORS: AMERICAN TELECONFERENCING      SERVICES, LTD.,      a
Missouri corporation   PREMIERE GLOBAL SERVICES, INC.,   a Georgia corporation  
PTEK SERVICES, INC., a Delaware corporation   XPEDITE SYSTEMS WORLDWIDE, INC.,  
a Delaware corporation   NETSPOKE, INC., a Delaware corporation   IMEET, INC., a
Delaware corporation     By: /s/ Michael E. Havener    

--------------------------------------------------------------------------------

  Name: Michael E. Havener   Title: Senior Vice President, Finance, and
Treasurer     XPEDITE SYSTEMS, LLC, a Delaware limited liability company     By:
PREMIERE GLOBAL SERVICES,     INC., its sole Member       By: /s/ Michael E.
Havener      

--------------------------------------------------------------------------------

    Name:   Michael E. Havener     Title: Senior Vice President, Finance,      
and Treasurer


--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,   as Administrative Agent and
Collateral Agent     By: /s/ Anne M. Zeschke

--------------------------------------------------------------------------------

  Name: Anne M. Zeschke   Title: Vice President   LENDERS: BANK OF AMERICA,
N.A.,   as L/C Issuer, Swingline Lender and as a Lender     By: /s/ Ken Bauchle

--------------------------------------------------------------------------------

  Name: Ken Bauchle   Title: Senior Vice President

AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




    JPMORGAN CHASE BANK, N.A.       By: /s/ Sean J. Lynch

--------------------------------------------------------------------------------

  Name: Sean J. Lynch   Title: Senior Vice President


AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




    RBS CITIZENS, NATIONAL ASSOCIATION       By: /s/ Daniel Bernard

--------------------------------------------------------------------------------

  Name: Daniel Bernard   Title: Senior Vice President


AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




  WELLS FARGO BANK, N.A.       By: /s/ G. Mendel Lay, Jr.

--------------------------------------------------------------------------------

     Name: G. Mendel Lay, Jr.   Title: Senior Vice President


 

AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




     HSBC BANK USA, NATIONAL ASSOCIATION       By: /s/ Santiago Riviere

--------------------------------------------------------------------------------

  Name: Santiago Riviere   Title: Vice President


AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




     COMERICA BANK       By: /s/ Liesl Eckhardt

--------------------------------------------------------------------------------

  Name: Liesl Eckhardt   Title: Vice President


AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




     UNITED OVERSEAS BANK LTD. NEW YORK   AGENCY       By: /s/ Philip Cheong

--------------------------------------------------------------------------------

  Name: Philip Cheong   Title: FVP       By: /s/ Mario Sheng

--------------------------------------------------------------------------------

  Name: Mario Sheng   Title: AVP

AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------




  ATLANTIC CAPITAL BANK          By: /s/ J. Christopher Deisley

--------------------------------------------------------------------------------

  Name: J. Christopher Deisley   Title: Senior Vice President


AMERICAN TELECONFERENCING SERVICES, LTD.
CREDIT AGREEMENT

--------------------------------------------------------------------------------